Exhibit 10.1

 

Deal CUSIP:  55342TAP2

Facility CUSIP: 55342TAQ0

 

SYNDICATED FACILITY AGREEMENT

 

among

MPT OPERATING PARTNERSHIP, L.P.

and

EVOLUTION TRUSTEES LIMITED AS TRUSTEE OF MPT AUSTRALIA REALTY TRUST,

as Borrowers

MEDICAL PROPERTIES TRUST, INC.,

and

Certain Subsidiaries of Medical Properties Trust, Inc. or MPT Operating
Partnership, L.P.,

as Guarantors

The Several Lenders and other Entities from Time to Time Parties Hereto,

BANK OF AMERICA, N.A.,

as Administrative Agent

CITIZENS BANK, N.A.,

JPMORGAN CHASE BANK, N.A.,

SUNTRUST BANK

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

Dated as of May 23, 2019

BofA SECURITIES, INC.,

CITIZENS BANK, N.A.,

JPMORGAN CHASE BANK, N.A.,

SUNTRUST ROBINSON HUMPHREY, INC.

and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers

BofA SECURITIES, INC.,

as Sole Bookrunner

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

SECTION 1. DEFINITIONS

1

 

1.1 Defined Terms

1

 

1.2 Other Definitional Provisions

32

 

1.3 Exchange Rates; Currency Equivalents; Interest Rates

33

 

1.4 [Reserved]

33

 

1.5 [Reserved]

33

 

1.6 Times of Day

33

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

33

 

2.1 Delayed Draw Term Commitments

33

 

2.2 Procedure for Borrowing

33

 

2.3 [Reserved]

34

 

2.4 [Reserved]

34

 

2.5 [Reserved]

34

 

2.6 [Reserved]

34

 

2.7 [Reserved]

34

 

2.8 Unused Fees, etc

34

 

2.9 Termination or Reduction of Commitments

35

 

2.10 Prepayments

35

 

2.11 Repayment of Loans

35

 

2.12 Continuation Options

36

 

2.13 Limitations on Eurodollar Tranches

36

 

2.14 Interest Rates and Payment Dates

36

 

2.15 Computation of Interest and Fees

37

 

2.16 Inability to Determine Interest Rate

37

 

2.17 Pro Rata Treatment and Payments

38

 

2.18 Requirements of Law

39

 

2.19 Taxes

40

 

2.20 Indemnity

44

 

2.21 Change of Lending Office

44

 

2.22 Replacement of Lenders

45

 

2.23 Incremental Commitments

45

 

2.24 Defaulting Lenders

47

 

2.25 Joint and Several Liability

48

 

2.26 Limitation of Liability of MPT Australia Trustee

50

SECTION 3. [RESERVED]

50

-i-

 

--------------------------------------------------------------------------------

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

50

 

4.1 Financial Condition

51

 

4.2 No Change

51

 

4.3 Existence; Compliance with Law

51

 

4.4 Power; Authorization; Enforceable Obligations

52

 

4.5 No Legal Bar

52

 

4.6 Litigation

52

 

4.7 No Default

52

 

4.8 Ownership of Property; Liens

52

 

4.9 Intellectual Property

53

 

4.10 Taxes

53

 

4.11 Federal Regulations

53

 

4.12 Labor Matters

53

 

4.13 ERISA

53

 

4.14 Investment Company Act; Other Regulations

54

 

4.15 Subsidiaries

54

 

4.16 Use of Proceeds

54

 

4.17 Environmental Matters

54

 

4.18 Accuracy of Information, etc

55

 

4.19 Anti-Corruption Laws and Sanctions

56

 

4.20 Solvency

56

 

4.21 Reserved

56

 

4.22 Status of Holdings

56

 

4.23 Properties

56

 

4.24 EEA Financial Institutions

56

 

4.25 Australian Trustees

57

SECTION 5. CONDITIONS PRECEDENT

57

 

5.1 Conditions to Effectiveness of Agreement

57

 

5.2 Conditions to Funding on the Funding Date

59

 

5.3 Conditions to Each Extension of Credit

61

SECTION 6. AFFIRMATIVE COVENANTS

61

 

6.1 Financial Statements

61

 

6.2 Certificates; Other Information

62

 

6.3 Payment of Obligations

63

 

6.4 Maintenance of Existence; Compliance

63

 

6.5 Maintenance of Property; Insurance

64

 

6.6 Inspection of Property; Books and Records; Discussions

64

 

6.7 Notices

64

 

6.8 Environmental Laws

65

 

6.9 Distributions in the Ordinary Course.

65

 

6.10 Additional Guarantors; Additional Unencumbered Properties

66

 

6.11 Notices of Asset Sales, Encumbrances or Dispositions

66

-ii-

 

--------------------------------------------------------------------------------

 

 

6.12 Maintenance of Ratings

67

 

6.13 Use of Proceeds

67

 

6.14 Trustee Conduct

67

SECTION 7. NEGATIVE COVENANTS

68

 

7.1 Financial Condition Covenants

68

 

7.2 Indebtedness

69

 

7.3 Liens

70

 

7.4 Fundamental Changes

72

 

7.5 Disposition of Property

73

 

7.6 Restricted Payments

74

 

7.7 Acquisition Documents

75

 

7.8 Investments

75

 

7.9 [Reserved]

75

 

7.10 Transactions with Affiliates

75

 

7.11 Sales and Leasebacks

76

 

7.12 Swap Agreements

76

 

7.13 Changes in Fiscal Periods

76

 

7.14 Negative Pledge Clauses

76

 

7.15 Clauses Restricting Subsidiary Distributions

77

 

7.16 Lines of Business

77

SECTION 8. EVENTS OF DEFAULT

77

SECTION 9. THE AGENTS

82

 

9.1 Appointment

82

 

9.2 Delegation of Duties

82

 

9.3 Exculpatory Provisions

83

 

9.4 Reliance by Administrative Agent

83

 

9.5 Notice of Default

83

 

9.6 Non-Reliance on Agents and Other Lenders

84

 

9.7 Indemnification

84

 

9.8 Agent in Its Individual Capacity

84

 

9.9 Successor Administrative Agent

85

 

9.10 Other Agents

85

 

9.11 Certain ERISA Matters

85

SECTION 10. MISCELLANEOUS

86

 

10.1 Amendments and Waivers

86

 

10.2 Notices

87

 

10.3 No Waiver; Cumulative Remedies

90

 

10.4 Survival

90

 

10.5 Payment of Expenses and Taxes

91

 

10.6 Successors and Assigns; Participations and Assignments

92

 

10.7 Adjustments; Set‑off

96

 

10.8 Counterparts; Integration; Effectiveness; Electronic Execution

97

-iii-

 

--------------------------------------------------------------------------------

 

 

10.9 Severability

97

 

10.10 Integration

98

 

10.11 Governing Law

98

 

10.12 Submission To Jurisdiction; Waivers

98

 

10.13 Acknowledgements

99

 

10.14 Releases of Guarantees

99

 

10.15 Confidentiality

99

 

10.16 WAIVERS OF JURY TRIAL

100

 

10.17 USA PATRIOT Act

100

 

10.18 [Reserved]

100

 

10.19 Headings

100

 

10.20 Interest Rate Limitation

101

 

10.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions

101

 

10.22 Australian Interest Withholding Tax

101

 

10.23 Acknowledgement Regarding Any Supported QFCs

103

 

 

 

-iv-

 

--------------------------------------------------------------------------------

 

SCHEDULES:

 

 

EGL

Eligible Ground Leased Property

ES

List of Subsidiaries of Operating Partnership

PUP

Pooled Unencumbered Properties

SG

Subsidiary Guarantors

1.1A

Loan Commitments

4.4

Consents, Authorizations, Filings and Notices

4.15

Subsidiaries

4.23(a)

Properties

4.23(b)

Unencumbered Properties

7.2(d)

Existing Indebtedness

7.3(f)

Existing Liens

 

 

EXHIBITS:

 

 

A

Form of Guarantee Agreement

B

Form of Compliance Certificate

C

Form of Closing Certificate

D

Form of Assignment and Assumption

E-1

Form of Borrowing Request

E-2

Form of Continuation Notice

F

Form of U.S. Tax Compliance Certificates

 

 

-v-

 

--------------------------------------------------------------------------------

 

SYNDICATED FACILITY AGREEMENT (this “Agreement”), dated as of May 23, 2019,
among MPT OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (the
“Operating Partnership”), EVOLUTION TRUSTEES LIMITED (ABN 29 611 839 519), an
Australian public company, as trustee of MPT AUSTRALIA REALTY TRUST, a
subsidiary trust of the Operating Partnership organized and existing under the
laws of Australia (“MPT Australia” and, collectively, with the Operating
Partnership, the “Borrowers” and each a “Borrower”), MEDICAL PROPERTIES TRUST,
INC., a Maryland corporation (“Holdings”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), CITIZENS BANK, N.A., JPMORGAN CHASE BANK, N.A., SUNTRUST BANK and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as co-syndication agents (in such
capacities, the “Co-Syndication Agents”) and BANK OF AMERICA, N.A., as
administrative agent.

WHEREAS, the Borrowers have requested that the Lenders provide a delayed draw
term loan facility; and

WHEREAS, the Lenders are willing to do so on the terms and subject to the
conditions set forth herein.

The parties hereto hereby agree as follows:

 

Section 1.  DEFINITIONS

1.1  Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“2012 Senior Unsecured Note Indenture”:  the Indenture dated as of February 17,
2012 entered into by the Operating Partnership and MPT Finance Corp. in
connection with the issuance of the 2012 Senior Unsecured Notes in the principal
amount of $350,000,000, together with all instruments, supplements and other
agreements entered into by the Operating Partnership and MPT Finance Corp. in
connection therewith.

“2012 Senior Unsecured Notes”:  the 6.375% Senior Notes due 2022 issued by the
Operating Partnership pursuant to the 2012 Senior Unsecured Note Indenture.

“2013 Senior Unsecured Note Indenture”:  the Indenture dated as of October 10,
2013, as supplemented through the date hereof, entered into by the Operating
Partnership and MPT Finance Corp. in connection with the issuance of the 2013
Senior Unsecured Notes in the principal amount of €200,000,000 and the 2014
Senior Unsecured Notes in the principal amount of $300,000,000, together with
all instruments, supplements and other agreements entered into by the Operating
Partnership and MPT Finance Corp. in connection therewith.

“2013 Senior Unsecured Notes”:  the 5.750% Senior Notes due 2020 issued by the
Operating Partnership pursuant to the 2013 Senior Unsecured Note Indenture.

“2014 Senior Unsecured Notes”: the 5.50% Senior Notes due 2024 issued by the
Operating Partnership pursuant to the 2013 Senior Unsecured Note Indenture.

 

 

 

--------------------------------------------------------------------------------

 

“Acquired Properties”:  as defined in Section 4.16.

“Acquisition”:  as defined in Section 4.16.

“Acquisition Agreement Representations”: such of the representations and
warranties made by any of Healthscope Ltd. and/or one or more affiliates
thereof, as sellers, in the Acquisition Documents that are material to the
interests of the Lenders, but solely to the extent that Holdings has (or an
affiliate of Holdings has) the right to terminate its obligations under the
Acquisition Agreements, or to decline to consummate the Acquisition pursuant to
the Acquisition Documents, as a result of a breach of such representations and
warranties.

“Acquisition Agreements”:  the Commitment Deed, the Bilateral Deed and the
Acquisition Commitment Letter, together with all schedules, exhibits and other
attachments thereto, as amended through the Funding Date.

“Acquisition Commitment Letter”:  the Commitment Letter dated January 28, 2019
between VIG Bidco Pty Limited (ACN 631 041 938) and the Operating Partnership.

“Acquisition Documents”:  the Acquisition Agreements, together with all
agreements and instruments entered into in connection with the Acquisition
Agreements.

“Additional Credit Extension Amendment”:  an amendment to this Agreement
providing for any Incremental Commitments which shall be consistent with the
applicable provisions of this Agreement relating to such Incremental Commitments
and otherwise reasonably satisfactory to the Administrative Agent and the
Borrowers.

“Additional Senior Unsecured Indentures”:  the 2012 Senior Unsecured Note
Indenture, the 2013 Senior Unsecured Note Indenture and any other indenture
entered into by the Operating Partnership and its Subsidiaries in connection
with the issuance of the Additional Senior Unsecured Notes, together with all
instruments and other agreements entered into by the Operating Partnership and
its Subsidiaries in connection therewith.

“Additional Senior Unsecured Notes”:  the 2012 Senior Unsecured Notes, the 2013
Senior Unsecured Notes, the 2014 Senior Unsecured Notes and any other senior
unsecured notes issued by the Operating Partnership that are pari passu with the
Obligations and that are in an amount that would not cause a violation of any
covenant set forth in Section 7.1 or any other provision of this Agreement after
giving pro forma effect to the incurrence of the Indebtedness under such notes.

“Adjusted NOI”:  for any fiscal period, the NOI (or pro rata share of NOI from
any Real Property owned by an unconsolidated Subsidiary or joint venture of the
Operating Partnership) from any Real Property and adjusted to remove the effect
of recognizing rental income on a straight-line basis over the applicable lease
term.

“Administrative Agent”:  Bank of America, N.A., together with its affiliates, as
the administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.

-2-

 

--------------------------------------------------------------------------------

 

“Administrative Questionnaire”:  an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Agent Party”:  as defined in Section 10.2(d)(ii).

“Agents”:  the collective reference to the Co-Syndication Agents and the
Administrative Agent.

“Agreement”:  as defined in the preamble hereto.

“Anti-Corruption Laws”:  all laws, rules, and regulations of any jurisdiction
applicable to any Borrower and its affiliated companies from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977.

“Applicable Margin”:  the rate per annum set forth in the Pricing Grid.

“Approved Fund”:  as defined in Section 10.6(b)(ii).

“Arrangers”:  the financial institutions listed as “Joint Lead Arrangers” and
“Sole Bookrunner” on the cover page to this Agreement in such capacities.

“Assignee”:  as defined in Section 10.6(b)(i).

“Associate”: as defined in section 128F(9) of the Income Tax Assessment Act 1936
(Cth) (Australia).

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit D or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Administrative
Agent.

“AUD”:  the lawful currency of the Commonwealth of Australia.

“Australian Corporations Act”:  the Corporations Act 2001 (Cth) (Australia).

“Australian AML Act”: the Anti-Money Laundering and Counter-Terrorism Financing
Act 2006 (Cth) (Australia).

“Australian Tax Act”: the Income Tax Assessment Act 1936 (Cth) (Australia).

“Australian Withholding Tax”: any Australian Tax required to be withheld or
deducted from any interest or other payment under Division 11A of Part III of
the Income Tax Assessment Act 1936 (Cth) (Australia) or Subdivision 12-F of
Schedule 1 to the Taxation Administration Act 1953 (Cth) (Australia).

-3-

 

--------------------------------------------------------------------------------

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event”:  with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, Controller, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or Australia or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

“Benefitted Lender”:  as defined in Section 10.7(a).

“Bilateral Deed”:  the Bilateral Deed dated January 28, 2019 between VIG Bidco
Pty Limited (ACN 631 014 938) and the Operating Partnership.

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrowers”:  as defined in the preamble hereto.

“Borrowing Date”:  any Business Day specified by the Borrowers as a date on
which the Borrowers request the Lenders to make Loans hereunder.

“Business”:  as defined in Section 4.17(b).

-4-

 

--------------------------------------------------------------------------------

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
and, with respect to any date for the payment or purchase of, or the fixing of
an interest rate in relation to, AUD, the term “Business Day” shall also exclude
any day on which banks are not open for general business in Sydney, Australia.

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests, membership interests in a limited liability company, and
beneficial interests in a trust, and any and all warrants, rights or options to
purchase any of the foregoing.

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; (h) money market funds that (i) comply with the criteria set forth
in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are
rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000, or (i) in the case of any Foreign Subsidiary, Investments of
comparable tenor and credit quality to those described in the foregoing clauses
(a) through (h) customarily utilized in countries in which such Foreign
Subsidiary operates for short-term cash management purposes; provided that such
Investments shall only be included in Total Asset Value if they are freely
available to be repatriated to the Operating Partnership without adverse tax or
accounting consequences.

-5-

 

--------------------------------------------------------------------------------

 

“Cash Management Services”:  any cash management services that are entered into
after the Closing Date between a Loan Party and any counterparty that is a
Lender or the Administrative Agent or an Affiliate of a Lender or the
Administrative Agent at the time such services are entered into.

“CFC”:  a controlled foreign corporation under Section 957 of the Code.

“Change in Law”:  the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or (c)
compliance by any Lender (or, for purposes of Section 2.18(b), by any lending
office of such Lender or by such Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement provided
that, notwithstanding anything herein to the contrary,  (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law”
regardless of the date enacted, adopted or issued.

“Charges”: as defined in Section 10.20.

“Closing Date”:  the date hereof.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Commitment”:  as to any Lender, the Delayed Draw Term Commitment and any
Incremental Commitments of such Lender.

“Commitment Deed”:  the Commitment Deed dated February 1, 2019 between
Healthscope Limited ACN 144 840 639 and the Operating Partnership.

“Commodity Exchange Act”:  the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Operating Partnership within the meaning of
Section 4001 of ERISA or is part of a group that includes the Operating
Partnership and that is treated as a single employer under Section 414(b), (c),
(m) or (o) of the Code.

“Communications”:  as defined in Section 10.2(d)(ii).

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

-6-

 

--------------------------------------------------------------------------------

 

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.18, 2.19, 2.20 or 10.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Commitment.

“Connection Income Taxes”:  Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Tangible Net Worth”:  as of any date of determination for Holdings
and its Subsidiaries on a consolidated basis, consolidated shareholder’s equity
(as reported on the consolidated balance sheet of Holdings in accordance with
GAAP) minus assets of Holdings and its Subsidiaries that are considered to be
intangible assets under GAAP (other than SFAS 141 Intangibles).

“Construction-in-Process”:  cash expenditures for land and improvements with
respect to Development Properties determined in accordance with GAAP.

“Continuing Directors”:  the directors of Holdings on the Closing Date, and each
other director, if, in each case, such other director’s nomination for election
or appointment to the board of directors of Holdings is made by, or at the
direction of, at least a majority of the then Continuing Directors.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Controller”: as defined in section 9 of the Australia Corporations Act.

“Co-Syndication Agents”: as defined in the preamble hereto.

“Credit Party”:  the Administrative Agent or any Lender.

“Credit Rating”:  the publicly announced senior unsecured credit rating of the
Operating Partnership given by Moody’s, S&P or Fitch.

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

-7-

 

--------------------------------------------------------------------------------

 

“Defaulting Lender”:  any Lender that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans
or (ii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrowers or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, (d) has become the subject of a Bankruptcy Event or a Bail-In Action or
(e) is the Subsidiary of a Parent that has become the subject of a Bankruptcy
Event or a Bail-In Action.  Any determination by the Administrative Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (e)
above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.24(e)) upon
delivery of written notice of such determination to the Borrowers and each
Lender.

“Delayed Draw Term Commitment”:  as to any Lender, the obligation of such
Lender, if any, to make Delayed Draw Term Loans to the Borrowers in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.1A.  The initial aggregate amount of the Delayed Draw Term
Commitments is AUD1,200,000,000.

“Delayed Draw Term Commitment Period”:  the period from and including the
Funding Date to the Delayed Draw Termination Date.

“Delayed Draw Term Exposure”:  with respect to any Lender at any time, an amount
equal to (a) until the Funding Date, the aggregate amount of such Lender’s
Delayed Draw Term Commitments at such time, (b) during the Delayed Draw Term
Commitment Period, the sum of (i) such Lender’s Delayed Draw Term Commitment
then in effect and (ii) the aggregate then unpaid principal amount of such
Lender’s Loans and (c) thereafter, the aggregate then unpaid principal amount of
such Lender’s Loans.

“Delayed Draw Term Facility”:  the Commitments and the Loans made thereunder.

“Delayed Draw Term Lender”:  each Lender that has a Delayed Draw Term Commitment
or that holds a Delayed Draw Term Loan.

“Delayed Draw Term Loan”:  as defined in Section 2.1.

“Delayed Draw Term Loan Maturity Date”:  May 23, 2024.

-8-

 

--------------------------------------------------------------------------------

 

“Delayed Draw Term Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Delayed Draw Term Exposure at
such time to the Delayed Draw Term Exposures of all Lenders at such time.

“Delayed Draw Termination Date”:  the earliest of (a) the six-month anniversary
of the Closing Date, (b) the date on which the fourth (4th) borrowing of Delayed
Draw Term Loans (if any) is made by the Borrowers, and (c) the date of
termination of the commitment of each Delayed Draw Term Lender to make Delayed
Draw Term Loans pursuant to Section 2.1.

“Development Property”:  a Real Property owned by the Operating Partnership or
one of its Subsidiaries on which the construction of a medical building of a
type consistent with the Operating Partnership’s business strategy has
commenced.  Such Real Property shall be treated as a Development Property until
construction is completed and a certificate of occupancy (or its equivalent in
the applicable jurisdiction) has been issued.

“Discharged”: Indebtedness that has been defeased (pursuant to a contractual or
legal defeasance) or discharged pursuant to the prepayment or deposit of amounts
sufficient to satisfy such Indebtedness as it becomes due or irrevocably called
for redemption in accordance with the terms of the instrument governing such
Indebtedness (and regardless of whether such Indebtedness constitutes a
liability on the balance sheet of the obligors thereof); provided, however, that
Indebtedness shall be deemed Discharged if the payment or deposit of all amounts
required for defeasance or discharge or redemption thereof have been made even
if certain customary conditions thereto have not been satisfied, so long as such
conditions are reasonably expected to be satisfied within 95 days after such
prepayment or deposit.

“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer, or other disposition thereof and
including any disposition of property to a Divided LLC pursuant to an LLC
Division.  The terms “Dispose” and “Disposed of” shall have correlative
meanings.

“Disqualified Institution”: (a) (i) a prospective assignee or successor
administrative agent (other than a Lender or an Affiliate of a Lender) which is
a REIT investing primarily in healthcare properties (including, without
limitation, hospitals) and (ii) which as of any date of determination has been
designated by the Borrowers as a “Disqualified Institution” by written notice to
the Administrative Agent and the Lenders (including by posting such notice to
the Electronic System) not less than ten (10) Business Days prior to such date
(provided that “Disqualified Institutions” shall exclude any Person that the
Borrowers have designated as no longer being a “Disqualified Institution” by
written notice delivered to the Administrative Agent from time to time), or (b)
an Affiliate of such REIT that is clearly identifiable as such based solely on
the similarity of its name.

“Disqualified Institution List”:  as defined in Section 10.6(g)(iv).

“Divided LLC”: any limited liability company that has been formed upon
consummation of an LLC Division.

“Dollar Equivalent”:  at any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in AUD, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with AUD.

-9-

 

--------------------------------------------------------------------------------

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

“Domestic Subsidiary”:  any Subsidiary of the Operating Partnership organized
under the laws of any jurisdiction within the United States.

“EBITDA”:  for any fiscal period for any Person, consolidated net income (or
loss) before interest, taxes, depreciation and amortization, calculated for such
period on a consolidated basis in conformity with GAAP, excluding gains and
losses from extraordinary, unusual or non-recurring items, acquisition costs for
completed acquisitions, write-offs of straight-line rent related to sold assets,
asset sales or write-ups/write-downs and forgiveness of indebtedness.

“EBITDAR”:  for any fiscal period for any Person, EBITDA of such Person plus
rent or operating lease expense of such Person, calculated for such period on a
consolidated basis in conformity with GAAP.

“EEA Financial Institution”:  (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”:  any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”:  any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature”:  an electronic sound, symbol, or process attached to, or
associated with, a contract or other record and adopted by a person with the
intent to sign, authenticate or accept such contract or record.

“Electronic System”:  any electronic system, including e-mail, e-fax,
Intralinks®,  ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its respective Related Parties or any
other Person, providing for access to data protected by passcodes or other
security system.

“Eligible Assignee”:  (a) a Lender or any Affiliate or Approved Fund of such
Lender, or (b) a bank, trust company, finance company, insurance company or any
other Person that is regularly engaged in making, purchasing or investing in
loans of a type similar to the Loans; provided that, notwithstanding the
foregoing, “Eligible Assignee” shall not include (w) Holdings, any Borrower or
any of their respective Subsidiaries or Affiliates, (x) any natural person or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person, (y) any Defaulting Lender or (z) any
Disqualified Institution.

-10-

 

--------------------------------------------------------------------------------

 

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.  

“Eurodollar Rate”:  means the rate per annum equal to the Bank Bill Swap
Reference Bid Rate, or a comparable or successor rate which rate is approved by
the Administrative Agent in its reasonable discretion, as published on the
applicable Bloomberg screen page (or such other page or commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time after consultation with Borrowers) at or about 10:30
a.m. (Sydney, Australia time) on the Rate Determination Date with a term
equivalent to the relevant Interest Period; provided that (i) to the extent a
comparable or successor rate is approved by the Administrative Agent in
connection with any rate set forth in this definition, the approved rate shall
be applied in a manner consistent with market practice, (ii) to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent, and (iii) if the Eurodollar Rate
determined in accordance with the foregoing shall be less than zero, such rate
shall be deemed to be zero.

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: as defined in Section 8(k)(i).

“Excluded Foreign Subsidiary”:  any (i) Foreign Subsidiary that is a CFC, (ii)
Subsidiary substantially all the assets of which consist of direct or indirect
equity or debt investments in one or more Foreign Subsidiaries that are CFCs,
and (iii) Subsidiary of a Subsidiary described in the foregoing clauses (i) and
(ii).

-11-

 

--------------------------------------------------------------------------------

 

“Excluded Swap Obligation”:  with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of , or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) (a) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes or would become effective with respect to such
Swap Obligation or (b) in the case of a Swap Obligation subject to a clearing
requirement pursuant to Section 2(h) of the Commodity Exchange Act (or any
successor provision thereto), because such Guarantor is a “financial entity,” as
defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any successor
provision thereto), at the time the guarantee of such Subsidiary Guarantor
becomes or would become effective with respect to such related Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such guarantee or security interest is
or becomes illegal.

“Excluded Taxes”:  any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 2.22) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.19, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.19(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.

“Existing OpCo Credit Agreement”:  that certain Amended and Restated Revolving
Credit and Term Loan Agreement, dated as of February 1, 2017, among Holdings,
the Operating Partnership, the several banks and other financial institutions or
entities from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent, and certain other parties party thereto.

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof (including any intergovernmental
agreement implementing the foregoing) and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

-12-

 

--------------------------------------------------------------------------------

 

“Federal Funds Rate”:  for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the Business Day next succeeding such day; provided that (a) if such day is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent; provided further that if the Federal Funds Rate shall be
less than zero, such rate shall be deemed to zero for the purposes of this
Agreement.

“Fee Payment Date”:  the first Business Day following the last day of each
March, June, September and December and the Delayed Draw Term Loan Maturity
Date.

“Fitch”:  Fitch, Inc.

“FFO”:  as defined in the definition of Normalized Adjusted FFO.

“Foreign Lender”:  as to any Borrower (a) if such Borrower is a U.S. Person, a
Lender that is not a U.S. Person, and (b) if such Borrower is not a U.S. Person,
a Lender that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.

“Foreign Subsidiary”:  any Subsidiary of the Operating Partnership that is not a
Domestic Subsidiary.

“Funding Date”:  the date on which the conditions precedent set forth in
Section 5.2 shall have been satisfied (or waived in accordance with Section
10.1).

“Funding Office”:  the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Operating
Partnership and the Lenders.

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b).  In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrowers and the Administrative Agent agree to
enter into negotiations in order to amend such provisions of this Agreement so
as to reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the financial condition of the Operating Partnership
shall be the same after such Accounting Changes as if such Accounting Changes
had not been made.  Until such time as such an amendment shall have been
executed and delivered by the Borrowers, the Administrative Agent and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Changes had
not occurred.  “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting

-13-

 

--------------------------------------------------------------------------------

 

Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, (i) with respect to the accounting for leases as
either operating leases or capital leases and the impact of such accounting in
accordance with Accounting Standards Codification 840 on the definitions and
covenants herein, GAAP as in effect on the Closing Date shall be applied and
(ii) Indebtedness of Holdings and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Group Members”:  the collective reference to Holdings, the Borrowers and their
respective Subsidiaries.

“Guarantee Agreement”:  the Guarantee Agreement to be executed and delivered by
Holdings, each Borrower and any Subsidiary Guarantor, substantially in the form
of Exhibit A.

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business, or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness).  The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and (b)
the maximum amount for which such guaranteeing person may be liable pursuant to
the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Operating
Partnership in good faith.

-14-

 

--------------------------------------------------------------------------------

 

“Guarantors”:  the collective reference to Holdings and any Subsidiary
Guarantors.

“Healthscope Investment”:  the Investment by the Borrowers or their Subsidiaries
in VIG Bidco Pty Limited and/or its affiliates or investment vehicles made in
connection with the Acquisition in accordance with  the terms of the Acquisition
Documents.

“Holdings”:  as defined in the preamble hereto.

“Immaterial Subsidiary”:  any Subsidiary of the Operating Partnership that
(x) does not own or lease an Unencumbered Property and (y) on a consolidated
basis with its respective Subsidiaries and treated as if all such Subsidiaries
and their respective Subsidiaries were combined and consolidated as a single
Subsidiary, have an aggregate net equity value of $75,000,000 or less.

“Impacted Loans”: as defined in Section 2.16(a).

“Implementation Deed”:  the Implementation Deed dated February 1, 2019 between
Healthscope Limited ACN 144 840 639, VIG Bidco Pty Limited (ACN 631 014 938) and
BCP VIG Holdings LP.

“Increased Amount Date”:  as defined in Section 2.23(a).

“Incremental Commitments”:  as defined in Section 2.23(a).

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
mandatorily redeemable preferred Capital Stock of such Person, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, (j) all obligations under so-called forward equity purchase
contracts to the extent such obligations are not payable solely in equity
interests, (k) all obligations in respect of any so-called “synthetic lease”
(i.e., a lease of property which is treated as an operating lease under GAAP and
as a loan for U.S. income tax purposes) and (l) such obligor’s liabilities,
contingent or otherwise of the type set forth in (a) through (h) above, under
any joint-venture, limited liability company or partnership agreement, and (m)
all obligations of such Person in respect of Swap Agreements, valued at the Swap
Termination Value thereof.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.  Notwithstanding the foregoing, in no event shall
the

-15-

 

--------------------------------------------------------------------------------

 

following constitute Indebtedness: (u) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset to satisfy warrants or other unperformed obligations of the seller of such
asset, (v) amounts owed to dissenting stockholders in connection with, or as a
result of, their exercise of appraisal rights and the settlement of any claims
or actions (whether actual, contingent or potential) with respect thereto
(including any accrued interest), with respect to the Acquisition, (w) trade
accounts payable, deferred revenues, liabilities associated with customer
prepayments and deposits and other accrued obligations (including transfer
pricing and accruals for payroll and other operating expenses accrued in the
ordinary course of business), in each case incurred in the ordinary course of
business, (x) operating leases, (y) customary obligations under employment
agreements and deferred compensation and (z) prepaid or deferred revenue and
deferred tax liabilities.  Notwithstanding the foregoing, the term
“Indebtedness” shall not include contingent postclosing purchase price
adjustments, non-compete or consulting obligations or earn-outs to which the
seller in an Acquisition or Investment may become entitled.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a)
hereof, Other Taxes.

“Indemnitee”: as defined in Section 10.5.

“Information”: as defined in Section 10.15.

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”:  pertaining to a condition of Insolvency.

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, Australia, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.

“Interest Expense”:  for any fiscal period, an amount equal to the sum of the
following with respect to all Total Indebtedness: (i) total interest expense,
accrued in accordance with GAAP, plus (ii) all capitalized interest determined
in accordance with GAAP (including the Borrowers’ pro rata share thereof for
unconsolidated Subsidiaries and joint ventures), excluding, to the extent
included in Interest Expense above, (A) the amount of such Interest Expense of
any Subsidiary if the net income of such Subsidiary is excluded in the
calculation of Net Operating Income (but only in the same proportion as the net
income of such Subsidiary is excluded from the calculation of Net Operating
Income), as determined on a consolidated basis in conformity with GAAP and (B)
(i) accretion of accrual of discounted liabilities not constituting
Indebtedness, (ii) any expense resulting from the discounting of any outstanding
Indebtedness in connection with the application of purchase accounting in
connection with any acquisition, (iii) amortization of deferred financing fees,
debt issuance costs, commissions, fees and expenses, (iv) any expensing of
bridge, commitment or other financing fees (but not revolving loan commitment
fees, including, without limitation, any fees associated with the exercise of
the option to increase the Commitments) and (v) any amount not payable in cash.

-16-

 

--------------------------------------------------------------------------------

 

“Interest Payment Date”:  (a) as to any Eurodollar Loan having an Interest
Period of three months or less, the last day of such Interest Period, and (b) as
to any Eurodollar Loan having an Interest Period longer than three months, each
day that is three months, or a whole multiple thereof, after the first day of
such Interest Period and the last day of such Interest Period.

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or continuation date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrowers in their notice of borrowing or notice
of continuation, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by the Borrowers by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., New York City time, on the date
that is four Business Days prior to the last day of the then current Interest
Period; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii)the Borrowers may not select an Interest Period with respect to any Loan
that would extend beyond the Delayed Draw Term Loan Maturity Date;

(iii)any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv)the Borrowers shall select Interest Periods so as not to require a payment
or prepayment of any Loan during an Interest Period for such Loan.

“Investment Grade Rating”:  a Credit Rating of BBB- or better from S&P or a
Credit Rating of Baa3 or better from Moody’s.

“Investments”:  as defined in Section 7.8.

“IRS”:  the United States Internal Revenue Service.

“Lease Coverage Ratio”:  for any person or property for any period, the ratio of
EBITDAR for such person or property for such period to the aggregate rent
payable under leases with respect to such person or property for such period.

“Lender Swap Agreement”:  any Swap Agreement that is or was entered into after
the Closing Date between a Loan Party and any counterparty that is a Lender or
the Administrative Agent or an Affiliate of a Lender or the Administrative Agent
at the time such Swap Agreement is entered into.

-17-

 

--------------------------------------------------------------------------------

 

“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“LLC Division”: the statutory division of any limited liability company into two
or more limited liability companies pursuant to Section 18-217 of the Delaware
Limited Liability Company Act (or any comparable event under a different
jurisdiction’s laws).

“Loan”:  any loan made by any Lender pursuant to this Agreement.

“Loan Documents”:  this Agreement, the Guarantee Agreement, the Notes, the fee
agreements described in Section 2.8(b), and any amendment, waiver, supplement or
other modification to any of the foregoing.

“Loan Parties”:  Holdings, each Borrower and any Subsidiary Guarantors.

“Material Adverse Effect”:  a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Operating
Partnership and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Maximum Rate”: as defined in Section 10.20.

“Median”:  Median Kliniken S. à r.l. together with its subsidiaries, affiliates
and participations.

“Median Investment”:  any Investment made by the Operating Partnership or its
Subsidiaries, directly or indirectly, in Median.

“Moody’s”:  as defined in the definition of Cash Equivalents.

“Mortgage Note”:  as defined in the definition of Total Asset Value.

“MPT Australia”: as defined in the preamble hereto.

“MPT Australia Trustee”: Evolution Trustees Limited (ACN 611 839 519).

-18-

 

--------------------------------------------------------------------------------

 

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA and in respect of which a Borrower or a Commonly Controlled
Entity participates or is required to make contributions with respect thereto.

“Net Cash Proceeds”:  in connection with any issuance or sale of Capital Stock,
the cash proceeds received from such issuance or incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

“Net Operating Income” (“NOI”):  for any fiscal period, and with respect to any
Real Property, the total rental and other operating income from the operation of
such Real Property (including proceeds of rent loss or business interruption
insurance) after deducting all expenses and other proper charges incurred by the
Group Members in connection with the operation of such Real Property during such
fiscal period, including, without limitation, property operating expenses paid
by a Group Member, real estate taxes and bad debt expenses paid by a Group
Member, but before payment or provision for Total Fixed Charges, income taxes,
and depreciation, amortization, and other non-cash expenses of a Group Member,
all as determined in accordance with GAAP. In the case of Real Property owned by
Affiliates of the Operating Partnership which are not wholly-owned by the
Operating Partnership, Net Operating Income shall be reduced by the amount of
cash flow of such Affiliate allocated for distribution to the other owners of
such Affiliate.

“New Lender”:  as defined in Section 2.23(a).

“New Loan”:  as defined in Section 2.23(a).

“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all Lenders or all affected Lenders
in accordance with the terms of Section 10.01 and (b) has been approved by the
Required Lenders.

“Nonrecourse Indebtedness”: with respect to a Person, Indebtedness for borrowed
money (or the portion thereof) in respect of which recourse for payment (except
for customary exceptions for fraud, misapplication of funds, environmental
indemnities, violation of “special purpose entity” covenants, bankruptcy,
insolvency, receivership or other similar events and other similar exceptions to
recourse liability until a claim is made with respect thereto, and then in the
event of any such claim, only a portion of such Indebtedness in an amount equal
to the amount of such claim shall no longer constitute “Nonrecourse
Indebtedness” for the period that such portion is subject to such claim) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.

“Normalized Adjusted FFO”:  for any fiscal period, “funds from operations” (or
“FFO”) of the Group Members as defined in accordance with resolutions adopted by
the Board of Governors of the National Association of Real Estate Investment
Trusts as in effect from time to time; provided that FFO shall (a) be based on
net income after payment of distributions to holders of preferred partnership
units in the Operating Partnership and distributions necessary to pay holders of
preferred stock of Holdings and (b) at all times exclude (i) charges for
impairment losses, (ii) stock-based compensation, (iii) write-offs or reserves
of straight-line rent related to sold assets, (iv) amortization of debt costs,
(v) non-recurring charges and (vi) any costs, fees and expenses related to
acquisitions.

-19-

 

--------------------------------------------------------------------------------

 

“Notes”:  the collective reference to any promissory note evidencing Loans.

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to a Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrowers or any
other Loan Party to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, any document with respect to Cash Management
Services, any Lender Swap Agreement or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent or to any Lender that are required to be paid by the Borrowers pursuant
hereto) or otherwise; provided, however, that the definition of “Obligations”
shall not create any guarantee by any Guarantor of (or grant of security
interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor.

“Offshore Associate”:  an Associate (a) which is a non-resident of Australia and
does not become a Lender or receive a payment in carrying on a business in
Australia at or through a permanent establishment of the Associate in Australia;
or (b) which is a resident of Australia and which becomes a Lender or receives a
payment in carrying on a business in a country outside Australia at or through a
permanent establishment of the Associate in that country, and, in either case,
which does not become a Lender and receive payment in the capacity of a clearing
house, custodian, funds manager or responsible entity of a registered scheme.

“Operating Partnership”: as defined in the preamble hereto.

“Other Connection Taxes”:  with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan
Document).  Notwithstanding the foregoing, for purposes of this Agreement the
term “Other Connection Taxes” does not include Australian Withholding Taxes.

“Other Taxes”:  all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.22).  

-20-

 

--------------------------------------------------------------------------------

 

“Overnight Rate”: for any day, the rate of interest per annum at which overnight
deposits in AUD, in an amount approximately equal to the amount with respect to
which such rate is being determined, would be offered for such day by a branch
or Affiliate of Bank of America, N.A. in the applicable offshore interbank
market for such currency to major banks in such interbank market.

“Parent”:  with respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary.

“Participant”:  as defined in Section 10.6(c)(i).

“Participant Register”:  as defined in Section 10.6(c)(i).

“Patriot Act”:  the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of
Pub. L. 107-56, Oct. 26, 2001).

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Investments”:

 

(a)

Investments made by the Operating Partnership or the Subsidiaries as a result of
consideration received in connection with any disposition or transfer of assets
permitted under Section 7.5;

 

(b)

extensions of trade credit in the ordinary course of business;

 

(c)

Investments in cash and Cash Equivalents;

 

(d)

Guarantee Obligations permitted by Section 7.2;

 

(e)

loans and advances to employees of any Group Member in the ordinary course of
business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $2,500,000 at any one time
outstanding;

 

(f)

Investments received in satisfaction of judgments or in settlements of debt or
compromises of obligations incurred in the ordinary course of business;

 

(g)

Investments in tenants and any Investments made pursuant to a RIDEA Structure in
an aggregate amount not to exceed the greater of (x) $1,000,000,000 and (y) 15%
of Total Asset Value at any one time outstanding, so long as such Investment
does not cause an Event of Default;

 

(h)

obligations under Swap Agreements otherwise permitted under this Agreement;

-21-

 

--------------------------------------------------------------------------------

 

 

(i)

intercompany Investments by any Group Member in any Borrower or any Person that,
prior to such or upon the making of such investment, is a Wholly Owned
Subsidiary of any Borrower;

 

(j)

any Investment consisting of prepaid expenses, negotiable instruments held for
collection and lease, endorsements for deposit or collection in the ordinary
course of business, utility or workers compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business;

 

(k)

Investments in Subsidiaries (other than Wholly Owned Subsidiaries of a Borrower)
and joint ventures, so long as such Investment does not cause an Event of
Default;

 

(l)

Investments consisting of acquisitions of real property or Mortgage Notes
receivable (including any such acquisitions effected through acquisition,
merger, or consolidation of a Person that will become a Subsidiary) consistent
with the Borrowers’ business strategy, so long as such Investment does not cause
an Event of Default;

 

(m)

additional Investments not to exceed the greater of (x) $350,000,000 and (y)
5.0% of Total Asset Value at any time outstanding, so long as such Investment
does not cause an Event of Default;

 

(n)

pledges or deposits by a Person under workers’ compensation laws, unemployment
insurance laws or similar legislation, or deposits in connection with bids,
tenders, contracts (other than for the payment of Indebtedness) or leases to
which such Person is a party, or deposits as security for contested taxes or
import duties or for the payment of rent, in each case incurred in the ordinary
course of business;

 

(o)

any Investment acquired by Holdings, any of the Borrowers or any of their
Subsidiaries (a) in exchange for any other Investment or accounts receivable or
rents receivable held by Holdings, any Borrower or any such Subsidiary in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other Investment or accounts receivable
or rents receivable or (b) as a result of a foreclosure by Holdings, any
Borrower or any of its Subsidiaries with respect to any secured Investment or
other transfer of title with respect to any secured Investment in default;

 

(p)

payroll, travel and similar advances to cover matters that are expected at the
time of such advances ultimately to be treated as expenses in accordance with
GAAP;

 

(q)

any Investment made in connection with the funding of contributions under any
non-qualified employee retirement plan or similar employee compensation plan in
an amount not to exceed the amount of compensation expenses recognized by
Holdings, the any of the Borrowers and any of their Subsidiaries in connection
with such plans;

-22-

 

--------------------------------------------------------------------------------

 

 

(r)

the Median Investment;

 

(s)

any transaction (other than any Investment specifically limited by the above
clauses (a) through (r)) which constitutes an Investment to the extent permitted
by Section 7.10; and

 

(t)

the Healthscope Investment.

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which a Borrower or a Commonly Controlled Entity is at
such time (or, if such plan were terminated at such time, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

“Pooled Unencumbered Properties”:  the Unencumbered Properties consisting of (a)
as of the Closing Date, those properties set forth on Schedule PUP for which the
underlying leases relating to such properties are cross-defaulted, and (b) after
the Closing Date, such other additional or replacement Unencumbered Properties
for which the underlying leases relating to such properties are cross-defaulted
and which are reasonably acceptable to the Administrative Agent for addition to
Schedule PUP from time to time.

“Pricing Grid”:  the table set forth below (the “Ratings Based Pricing Grid”).  

 

Range of Credit Ratings (S&P/Moody’s/ Fitch Ratings)

 

Applicable Margin
(% per annum)

A-/A3 or higher

 

0.85%

BBB+/Baa1

 

0.90%

BBB/Baa2

 

1.00%

BBB-/Baa3

 

1.25%

below BBB-/Baa3 or unrated

 

1.65%

 

For purposes of the Pricing Grid, if at any time the Operating Partnership has
two (2) Credit Ratings, the Applicable Margin shall be the rate per annum
applicable to the highest Credit Rating; provided that if the highest Credit
Rating and the lowest Credit Rating are more than one ratings category apart,
the Applicable Margin shall be the rate per annum applicable to Credit Rating
that is one ratings category below the highest Credit Rating.  If at any time
the Operating Partnership has three (3) Credit Ratings, and such Credit Ratings
are split, then: (A) if the difference between the highest and the lowest such
Credit Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB- by S&P or
Fitch), the Applicable Margin shall be the rate per annum that would be
applicable if the highest of the Credit Ratings were used; and (B) if the
difference between such Credit Ratings is two ratings categories (e.g. Baa1 by
Moody’s and BBB- by S&P or Fitch) or more, the Applicable Margin shall be the
rate per annum that would be applicable if the average of the two (2) highest
Credit Ratings were used, provided that if such average is not a recognized
rating category, then the Applicable Margin shall be the rate per annum that
would be applicable if the second highest Credit Rating of the three were
used.  If at any time the Operating Partnership has only one Credit Rating (and
such Credit Rating is from Moody’s or S&P), the Applicable Margin shall be the
rate per annum applicable to such Credit Rating.  If the Operating Partnership
does not have a Credit Rating from either Moody’s or S&P, the Applicable Margin
shall be the rate per annum applicable to a Credit Rating of “below BBB-/Baa3 or
unrated” in the table above.

-23-

 

--------------------------------------------------------------------------------

 

Initially, the Applicable Margin shall be the rate per annum applicable to a
Credit Rating of “BBB-/Baa3” in the table above. Thereafter, each change (if
any) in the Applicable Margin shall be effective immediately as of the date on
which any of the rating agencies announces a change in the Credit Rating or the
date on which the Operating Partnership no longer has a Credit Rating from one
of the rating agencies or the date on which the Operating Partnership has a
Credit Rating from a rating agency that had not provided a Credit Rating for the
Operating Partnership on the day immediately preceding such date, whichever is
applicable.  

“Projections”:  as defined in Section 6.2(b).

“Properties”:  as defined in Section 4.17(a).

“Property Owning Subsidiary”:  a Subsidiary of the Operating Partnership that
owns or leases any Real Property.

“PTE”:  a prohibited transaction class exemption issued by the U.S. Department
of Labor, as any such exemption may be amended from time to time.

“Rate Determination Date”:  two (2) Business Days prior to the commencement of
an Interest Period (or such other day as is generally treated as the rate fixing
day by market practice in such interbank market, as reasonably determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

“Ratings Based Pricing Grid”: as defined in the definition of “Pricing Grid”.

“Real Property”:  any real property owned or ground-leased by a Group Member.

“Recipient”:  (a) the Administrative Agent, and (b) any Lender, as applicable.

“Recourse Indebtedness”: any Indebtedness that is not Nonrecourse Indebtedness.

“Register”:  as defined in Section 10.6(b)(iv).

“Regulation T”:  Regulation T of the Board as in effect from time to time.

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Regulation X”:  Regulation X of the Board as in effect from time to time.

“REIT”:  a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of §856, et. seq. of the Code or any
successor provisions.

“Related Parties”:  with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

-24-

 

--------------------------------------------------------------------------------

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”:  at any time, subject to Section 2.24(b), the holders of
more than fifty percent (50%) of the Delayed Draw Term Facility.

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By‑Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”:  the chief executive officer, president, chief financial
officer, chief operating officer, managing director, controller, treasurer, vice
president or secretary of Holdings, the sole member of the general partner of
the Operating Partnership, but in any event, with respect to financial matters,
the chief financial officer or controller of Holdings, the sole member of the
general partner of the Operating Partnership.

“Restricted Payments”:  as defined in Section 7.6.

“Revaluation Date”:  with respect to any Loan, each of the following:  (i) each
date of a borrowing of a Eurodollar Loan, (ii) each date of a continuation of a
Eurodollar Loan denominated pursuant to Section 2.12, and (iii) such additional
dates as the Administrative Agent shall determine or the Required Lenders shall
require.

“RIDEA”:  REIT Investment Diversification and Empowerment Act of 2007, as
amended.

“S&P”:  as defined in the definition of Cash Equivalents.

“Sanctioned Country”:  at any time, a country, region or territory which is the
subject or target of any Sanctions.

“Sanctioned Person”:  at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any EU member
state, Her Majesty’s Treasury of the United Kingdom or any other relevant
sanctions authority, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions”:  economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state, Her Majesty’s
Treasury of the United Kingdom or any other relevant sanctions authority.

-25-

 

--------------------------------------------------------------------------------

 

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Debt Reserve”: as defined in Section 7.1(c).

“Secured Indebtedness”:  the portion of Total Indebtedness which is secured by a
Lien on any Real Property, personal property, Capital Stock or other assets.

“Secured Leverage Ratio”:  as defined in Section 7.1(c).

“Senior Note Indenture”:  the Indenture dated as of July 14, 2006 entered into
by the Operating Partnership and Holdings in connection with the issuance of the
Senior Notes, together with all instruments and other agreements entered into by
the Operating Partnership or Holdings in connection therewith.

“Senior Notes”:  the senior notes of the Operating Partnership issued pursuant
to the Senior Note Indenture.

“Significant Acquisition”:  any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in the acquisition
(including, without limitation, a merger or consolidation or any other
combination with another Person) by one or more Group Members of properties or
assets of a Person (or the Capital Stock of a Person) for a purchase price in
excess of 5% of Total Asset Value or its foreign currency equivalent.

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.  For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“Specified Change of Control”:  a “Change of Control” or “Designated Event” (or
any other defined term having a similar purpose) as defined in the Senior Note
Indenture or any Additional Senior Unsecured Indentures.

-26-

 

--------------------------------------------------------------------------------

 

“Specified Jurisdictions”:  Germany, the United Kingdom, Australia, Canada,
Switzerland, Japan, Spain, Italy, Ireland, Austria, France and such other
countries, or such territories of the United States, as are proposed by the
Borrowers and approved by the Administrative Agent.

“Specified Representations”:  the representations and warranties set forth in
Section 4.3(a), Section 4.4, Section 4.11, Section 4.14, Section 4.16, Section
4.18(b), Section 4.19, and Section 4.20.

“Spot Rate”:  for a currency means the rate determined by the Administrative
Agent to be the rate quoted by the Person acting in such capacity as the spot
rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
A.M. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from Reuters, Bloomberg another financial institution designated
by the Administrative Agent if the Person acting in such capacity so elects.

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company, trust or other entity of which shares of stock, units or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership, trust or other entity are at the time owned, or
the management of which is otherwise controlled, directly or indirectly through
one or more intermediaries, or both, by such Person.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Operating
Partnership.

“Subsidiary Guarantor”:  (a) each Property Owning Subsidiary, other than any
Excluded Foreign Subsidiary, that provides a Guarantee Agreement so that the
Real Property owned or leased by such Subsidiary shall qualify as an
Unencumbered Property and (b) each Subsidiary of Holdings or the Operating
Partnership that is a guarantor of Indebtedness arising under the Existing OpCo
Credit Agreement.  The Subsidiary Guarantors on the Closing Date are listed on
Schedule SG.

“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of any Borrower or any of
their Subsidiaries shall be a “Swap Agreement”.

“Swap Obligations”:  with respect to any Person, any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction, including any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

-27-

 

--------------------------------------------------------------------------------

 

“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any netting agreements relating to such Swap
Agreements (to the extent, and only to the extent, such netting agreements are
legally enforceable in a bankruptcy or insolvency proceeding against the
applicable counterparty obligor thereunder), (i) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (ii) for any
date prior to the date referenced in preceding clause (i), the amount(s)
determined as the mark-to-market value(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements (which may
include a Lender or any Affiliate of a Lender).

“TARGET2”:  the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system reasonably determined by the Administrative
Agent to be a suitable replacement) for the settlement of payments in euro.

“Taxes”:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Asset Value”:  an amount equal to the sum, without duplication, of (i)
the undepreciated cost (after taking into account any impairments) of all Real
Properties that are 100% fee owned or ground-leased by the Group Members (other
than Development Properties), plus (ii) the pro-rata share of the undepreciated
cost (after taking into account any impairments) of all Real Properties that are
less than 100% fee owned or ground-leased by the Group Members (other than
Development Properties), plus (iii) unrestricted cash and Cash Equivalents of
the Group Members in excess of $10,000,000; provided that, for purposes of
calculating the Total Leverage Ratio, no such unrestricted cash and Cash
Equivalents will be added to Total Asset Value if such unrestricted cash and
Cash Equivalents have been deducted from Total Indebtedness in the Total
Leverage Ratio or from Secured Indebtedness in the Secured Leverage Ratio, plus
(iv) the book value of (A) notes receivable of the Group Members which are
secured by mortgage Liens on real estate and which are not more than 60 days
past due or otherwise in payment default after giving effect to applicable cure
periods that has resulted in the commencement of the exercise of remedies
(“Mortgage Notes”), (B) notes receivable of Group Members (1) under which the
obligor (or the guarantor thereof) is the operator of a medical property for
which a Group Member is the lessor or mortgagee, (2) which are cross-defaulted
to the lease or Mortgage Note held by such Group Member, (3) which are not more
than 60 days past due or otherwise in payment default after giving effect to
applicable cure periods, and (4) which are not in a principal amount in excess
of $15,000,000 per note and are set forth in a schedule provided to the
Administrative Agent (provided that not more than $50,000,000 of Total Asset
Value may be attributable to notes receivable described in this clause (B)), (C)
notes receivable in the original principal amount of approximately $93,200,000
evidencing the acquisition loan in connection with the acquisition of Ernest
Health, Inc., (D) notes receivable in the original principal amount of
approximately €100,000,000 evidencing the Median Investment so long as such
notes are not more than 60 days past due or otherwise in payment default after
giving effect to applicable cure periods, and (E) to the extent outstanding on
or prior to November 1, 2019, notes and loan receivables evidencing the
Healthscope Investment so long as such notes or loans are not more than 60 days
past due or otherwise in payment default after giving effect to applicable cure
periods, plus (v) the book value (after taking into account any impairments) of
equity or debt investments in unconsolidated subsidiaries and joint ventures (in
an amount not to exceed 10% of Total Asset Value), plus (vi) the book value
(after taking into account any impairments) of Construction-in-Process for all
Development Properties (in an amount not to exceed the greater of $200,000,000
and 7% of Total Asset Value), all as determined on a consolidated basis in
accordance with GAAP.

-28-

 

--------------------------------------------------------------------------------

 

“Total EBITDA”:  for any fiscal period, total EBITDA of the Group Members and
the Operating Partnership’s pro rata share of EBITDA of unconsolidated
Subsidiaries and joint ventures of the Group Members.

 

“Total Fixed Charges”:  for any fiscal period, an amount equal to the sum of
(i) Interest Expense, (ii) regularly scheduled installments of principal payable
with respect to all Total Indebtedness (but excluding any balloon, bullet, or
similar payments due at maturity and principal payments with respect to
intercompany Indebtedness between the Operating Partnership and its Wholly Owned
Subsidiaries), plus (iii) all dividend payments due to the holders of any
preferred shares of beneficial interest of Holdings and all distributions due to
the holders of any limited partnership interests in the Operating Partnership
other than (a) limited partner distributions based on the per share dividend
paid on the common shares of beneficial interest of Holdings (including the
Operating Partnership’s pro rata share thereof for unconsolidated Subsidiaries
and joint ventures), (b) redemption payments or charges in connection with the
redemption of preferred Capital Stock and (c) dividends or distributions paid or
payable to the Operating Partnership or any of its Subsidiaries.

 

“Total Indebtedness”:  all Indebtedness of the Group Members and the Operating
Partnership’s pro rata share of all Indebtedness of unconsolidated Subsidiaries
and joint ventures of the Operating Partnership.

 

“Total Leverage Ratio”:  as defined in Section 7.1(a).

“Trade Date”: as defined in Section 10.6(g).

“Transferee”:  any Assignee or Participant.

“Type”:  as to any Loan, its nature as a Eurodollar Loan.

“Unencumbered Asset Value”:  an amount equal to the sum without duplication of
(i) the undepreciated cost (after taking into account any impairments) of those
Unencumbered Properties (other than Development Properties) that are 100% fee
owned or ground leased by the Operating Partnership, a Subsidiary Guarantor or a
Wholly Owned Subsidiary of the Operating Partnership, plus (ii) the pro rata
share of the undepreciated cost (after taking into account any impairments) of
those Unencumbered Properties (other than Development Properties) that are at
least 51% owned by the Operating Partnership, directly or indirectly, plus (iii)
the book value of unencumbered Mortgage Notes so long as (A) the real estate
securing such Mortgage Note meets the criteria for an Unencumbered Property
(other than clauses 1, 3 and 7 of the definition thereof) that is not a
Development Property, (B) such Mortgage Note is not more than 60 days past due
or otherwise in payment default after giving effect to applicable cure periods
that has resulted in the commencement of the exercise of remedies and (C) such
Mortgage Note is owned by a Borrower, a Subsidiary Guarantor or a Wholly Owned
Subsidiary of a Borrower that is not liable for any Recourse Indebtedness, plus
(iv) unrestricted cash and Cash Equivalents in excess of $10,000,000; provided
that, for purposes of calculating the Unsecured Leverage Ratio, no such
unrestricted cash and Cash Equivalents will be added to Unencumbered Asset Value
if such unrestricted cash and Cash Equivalents have been deducted from Unsecured
Indebtedness in the Unsecured Leverage Ratio, plus (v) the book value (after
taking into account any impairments) of Construction-in-Process for all
Development Properties that are Unencumbered Properties (in an amount not to
exceed the greater of $200,000,000 and 7% of Unencumbered Asset Value), all,
except for clause (ii), as determined on a consolidated basis in accordance with
GAAP;

-29-

 

--------------------------------------------------------------------------------

 

provided that (A) not more than 30% of Unencumbered Asset Value shall be
attributable to Mortgage Notes, (B) not more than 15% of Unencumbered Asset
Value may be attributable to any single Unencumbered Property, (C) not more than
40% of Unencumbered Asset Value may be attributable to Unencumbered Properties
and Mortgage Notes for which a single Person is the tenant or obligor (and where
any tenant or obligor is a joint venture in which a Person holds an interest,
only such Person’s pro-rata share of the Unencumbered Asset Value attributable
to the Unencumbered Property or Mortgage Note owned by such joint venture shall
be counted against such Person for purposes of this clause (C)), (D) not more
than 30% of Unencumbered  Asset Value may be attributable to Unencumbered
Properties that are not wholly-owned by a Borrower or a Guarantor; provided
further that not more than 20% of Unencumbered Asset Value may be attributable
to Unencumbered Properties that are at least 51% owned by a Borrower, directly
or indirectly, but less 90% owned by a Borrower, directly or indirectly, (E) not
more than 15% of Unencumbered Asset Value may be attributable to Unencumbered
Properties that are ground-leased by a Borrower or a Guarantor, (F) not more
than 15% of Unencumbered Asset Value, in the aggregate, may be attributable to
single Unencumbered Properties that have a Lease Coverage Ratio for the most
recent four quarters of less than 1.50 to 1.0 or Pooled Unencumbered Properties
which have an aggregate Lease Coverage Ratio for the most recent four quarters
of less than 1.50 to 1.0; provided that such limitation shall cease to apply if
the Operating Partnership achieves and maintains an Investment Grade Rating, (G)
not more than 40% of Unencumbered Asset Value, in the aggregate, may be
attributable to Unencumbered Properties located in Specified Jurisdictions
(provided that not more than 20% of Unencumbered Asset Value, in the aggregate,
may be attributable to Unencumbered Properties located in Specified
Jurisdictions other than Germany and the United Kingdom), and (H) not more than
10% of Unencumbered Asset Value, in the aggregate, may be attributable to any
Real Property leased to a tenant that is subject to any Bankruptcy Event.

 

“Unencumbered NOI”:  for any fiscal period, the sum of (a) the total Adjusted
NOI attributable to all Unencumbered Properties for such period plus (b) the net
income attributable to any unencumbered Mortgage Notes that are included in the
calculation of Unencumbered Asset Value.

“Unencumbered Property”:  any Real Property that meets each of the following
criteria as of the date of determination (with each such Real Property that
meets such criteria being treated as an Unencumbered Property herein):

 

 

1.

Such Real Property is either (i) 100% fee owned or ground leased (with a
remaining term of at least 25 years (except for the Real Property described on
Schedule EGL which shall have a remaining ground lease term of at least 20
years) and the ability to qualify for financing under traditional long term
financing terms and conditions), by (x) a Borrower, (y), a Subsidiary Guarantor
or (z) a Property Owning Subsidiary that is a Wholly Owned Subsidiary of the
Operating Partnership that is not a Subsidiary Guarantor and that is not liable
for any Recourse Indebtedness (whether secured or unsecured, and including any
Guarantee Obligations in respect of indentures or otherwise) or (ii) at least
51% owned by the Operating Partnership, directly or indirectly, so long as the
Operating Partnership exclusively controls the sale and financing of such Real
Property.

-30-

 

--------------------------------------------------------------------------------

 

 

2.

Such Real Property is improved with one or more completed medical buildings of a
type consistent with the Operating Partnership’s business strategy, unless such
Real Property is a Development Property.

 

3.

Such Real Property is not directly or indirectly subject to any Lien (other than
Liens permitted under clauses (a), (b), (c), (d), (e), (g) and (h) of Section
7.3) or any negative pledge agreement or other agreement that prohibits the
creation of a Lien.

 

4.

The representations in Section 4.17 are true with respect to such Real Property.

 

5.

The buildings and improvements on such Real Property are free of material
defects which would materially decrease the value of such Real Property.

 

6.

Such Real Property is located in the United States or a Specified Jurisdiction;
provided if such Real Property is located in a Specified Jurisdiction and the
Foreign Subsidiary that is the owner or lessee of such Real Property is not a
Subsidiary Guarantor, then such Real Property shall only be treated as an
Unencumbered Property if such Subsidiary does not have any Recourse
Indebtedness.

 

7.

Such Real Property is subject to a triple-net lease with a tenant, the tenant
under such lease is not in default in the payment of base rent after giving
effect to applicable cure periods, and such tenant is not in bankruptcy under
Chapter 7 of the U.S. Bankruptcy Code, the Australian Corporations Act or
similar insolvency liquidation proceedings of a country other than the United
States, unless such Real Property is a Development Property.

 

“United States”:  the United States of America.

“Unsecured Debt Reserve”:  as defined in Section 7.1(f).

 

“Unsecured Indebtedness”:  the outstanding principal amount of Total
Indebtedness that is not secured by a Lien on any Real Property, personal
property, Capital Stock or other assets.  

“Unsecured Interest Expense”:  for any fiscal period, the amount of actual
Interest Expense on Unsecured Indebtedness.  

 

“Unsecured Leverage Ratio”:  as defined in Section 7.1(f).

 

“Unused Fee”:  as defined in Section 2.8.

“U.S. Person”:  a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”:  as defined in Section 2.19(f)(ii)(B)(3).

-31-

 

--------------------------------------------------------------------------------

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Write-Down and Conversion Powers”:  with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2  Other Definitional Provisions.  (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b)  As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

(c)  The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e)  Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

-32-

 

--------------------------------------------------------------------------------

 

1.3  Exchange Rates; Currency Equivalents; Interest Rates(a).  (a)  The
Administrative Agent shall determine the Spot Rates as of each Revaluation Date
to be used for calculating Dollar Equivalent amounts of the Loans.  Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent.

(b)The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate.”

1.4  [Reserved].  

1.5  [Reserved].  

1.6  Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 2.  AMOUNT AND TERMS OF COMMITMENTS

2.1  Delayed Draw Term Commitments.  Subject to the terms and conditions hereof,
each Lender severally agrees to make up to four loans (each such loan, a
“Delayed Draw Term Loan”) to the Borrowers from time to time in AUD on any
Business Day during the Delayed Draw Term Commitment Period in an aggregate
amount not to exceed such Lender’s Delayed Draw Term Commitment.  The Delayed
Draw Term Loans shall be Eurodollar Loans.  Amounts paid or prepaid in respect
of Delayed Draw Term Loans may not be reborrowed.  

2.2  Procedure for Borrowing.  The Borrowers shall give the Administrative Agent
irrevocable notice in the form of Exhibit E (which notice must be received by
the Administrative Agent prior to 11:00 A.M., New York City time, four (4)
Business Days prior to the requested Borrowing Date, specifying the amount to be
borrowed, the requested Borrowing Date and the initial Interest Period
applicable to such Delayed Draw Term Loan, which shall be a period contemplated
by the definition of “Interest Period”).  Upon receipt of such notice the
Administrative Agent shall promptly notify each Delayed Draw Term Lender
thereof.  Not later than 11:00 A.M., Sydney time, on the Funding Date and each
other date that a Delayed Draw Term Loan is to be made, each Delayed Draw Term
Lender shall make available to the Administrative Agent at the Funding Office an
amount in AUD in immediately available funds equal to the Delayed Draw Term Loan
to be made by such Lender.  The Administrative Agent shall credit the account of
the Borrowers on the books of such office of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the
Delayed Draw Term Lenders in immediately available funds.

If no Interest Period is specified with respect to any requested Eurodollar
Tranche, then Borrowers shall be deemed to have selected an Interest Period of
one month’s duration.  Promptly following receipt of a borrowing request in the
form of Exhibit E and in accordance with this Section, the Administrative Agent
shall advise each Delayed Draw Term Lender of the details thereof and of the
amount of such Delayed Draw Term Lender’s Delayed Draw Term Loan to be made.

-33-

 

--------------------------------------------------------------------------------

 

Each Delayed Draw Term Loan shall be made by the Delayed Draw Term Lenders
ratably in accordance with their applicable Delayed Draw Term Commitments;
provided that the failure of any Delayed Draw Term Lender to make its Delayed
Draw Term Loan shall not in itself relieve any other Delayed Draw Term Lender of
its obligation to lend hereunder (it being understood, however, that no Delayed
Draw Term Lender shall be responsible for the failure of any other Delayed Draw
Term Lender to make any Delayed Draw Term Loan required to be made by such other
Delayed Draw Term Lender).  Eurodollar Loans comprising any Delayed Draw Term
Loan shall be in an aggregate principal amount that is an integral multiple of
AUD1,000,000 and not less than AUD5,000,000.

Subject to Sections 2.16 and 2.18, each Eurodollar Tranche shall be comprised
entirely of Eurodollar Loans as the Borrowers may request in accordance
herewith.  Each Delayed Draw Term Lender may at its option make any Eurodollar
Loan by causing any domestic or foreign branch or Affiliate of such Delayed Draw
Term Lender to make such Delayed Draw Term Loan; provided that any exercise of
such option shall not affect the obligation of the Borrowers to repay such
Delayed Draw Term Loan in accordance with the terms of this
Agreement.  Borrowings of Delayed Draw Term Loans of more than one Type may be
outstanding at the same time, subject to Section 2.13.  For purposes of the
foregoing, Eurodollar Tranches having different Interest Periods, regardless of
whether they commence on the same date, shall be considered separate borrowings.

Notwithstanding any other provision of this Agreement, the Borrowers shall not
be entitled to request, or to elect to continue, any Eurodollar Tranche if the
Interest Period requested with respect thereto would end after the Delayed Draw
Term Loan Maturity Date.  

2.3  [Reserved].  

2.4  [Reserved].  

2.5  [Reserved].  

2.6  [Reserved].  

2.7  [Reserved].  

2.8  Unused Fees, etc.  

(a) The Borrowers agree to pay to the Administrative Agent, for the account of
each Delayed Draw Term Lender, a per annum unused line fee (the “Unused Fee”)
equal to 0.25% times the actual daily amount by which the Delayed Draw Term
Facility exceeds the outstanding amount of Delayed Draw Term Loans (determined
at the Spot Rate for purposes of clause (a)(i) below) during the period
commencing on the Closing Date and ending on the Delayed Draw Termination
Date.  The Unused Fee shall be payable in arrears as follows:

(i)on the Funding Date, in Dollars; and

(ii)on each Fee Payment Date and on the Delayed Draw Termination Date,
commencing on the first such date to occur after the Funding Date, in AUD.

-34-

 

--------------------------------------------------------------------------------

 

(b)  The Borrowers agree to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.9  Termination or Reduction of Commitments.  

(a)  Prior to the Delayed Draw Termination Date, the Borrowers shall have the
right to terminate the Delayed Draw Term Commitments or, from time to time, to
reduce the amount of the Delayed Draw Term Commitments.  Any such reduction
shall be in an amount equal to AUD5,000,000, or a whole multiple of AUD1,000,000
in excess thereof, and shall reduce permanently the Delayed Draw Term
Commitments then in effect.  The Borrowers shall notify the Administrative Agent
of any election to terminate or reduce the Delayed Draw Term Commitments under
this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrowers pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Delayed Draw Term Commitments delivered by the Borrowers
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrowers (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Delayed Draw
Term Commitments shall be permanent.  Each reduction of the Delayed Draw Term
Commitments shall be made ratably among the Lenders in accordance with their
respective Delayed Draw Term Commitments.

(b)  The Delayed Draw Term Commitment of a Delayed Draw Term Lender shall be
automatically and permanently reduced by the amount of each Delayed Draw Term
Loan made by such Lender.  The aggregate unfunded Delayed Draw Term Commitments
shall be automatically and permanently reduced to zero on the earlier of (i) the
Delayed Draw Termination Date and (ii) the date the aggregate Delayed Draw Term
Loans made by all Delayed Draw Term Lenders equals the aggregate amount of the
Delayed Draw Term Commitments.

2.10  Prepayments.  The Borrowers may at any time and from time to time prepay
the Loans, in whole or in part, without premium or penalty (except as set forth
below), upon irrevocable notice delivered to the Administrative Agent no later
than 11:00 A.M., New York City time, four Business Days prior thereto, which
notice shall specify the date and amount of prepayment; provided, that if a Loan
is prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrowers shall also pay any amounts owing pursuant to
Section 2.20.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each Lender thereof.  If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with accrued interest to such date on the amount prepaid.  Partial
prepayments of Loans shall be in an aggregate principal amount of AUD5,000,000
or a whole multiple of AUD1,000,000 in excess thereof or, in each case, if less,
the entire principal amount thereof then outstanding.

2.11  Repayment of Loans.  

(a)  The Borrowers promise to repay all outstanding Loans on the Delayed Draw
Term Loan Maturity Date or such earlier date as required herein.  

-35-

 

--------------------------------------------------------------------------------

 

(b)  Amounts to be applied in connection with prepayments of Loans made pursuant
to Section 2.10 shall be applied to the prepayment of Loans. Each prepayment of
the Loans under Section 2.10 shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid.

2.12  Continuation Options.  

(a)  Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrowers giving
irrevocable written notice to the Administrative Agent substantially in the form
of Exhibit E-2, in accordance with the applicable provisions of the term
“Interest Period” set forth in Section 1.1, of the length of the next Interest
Period to be applicable to such Loans (or, if none is specified, one month),
provided, that if the Borrowers shall fail to give any required notice as
described above in this paragraph or if any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations then
all Loans shall be continued with an Interest Period of one month.  Upon receipt
of any such notice (or any such automatic continuation) the Administrative Agent
shall promptly notify each relevant Lender thereof.  During the existence of an
Event of Default, the Required Lenders may demand that any or all of the then
outstanding Eurodollar Loans be prepaid on the last day of the then current
Interest Period with respect thereto.

2.13  Limitations on Eurodollar Tranches.  Notwithstanding anything to the
contrary in this Agreement, all borrowings and continuations of Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Loans comprising each Eurodollar Tranche shall be equal to
AUD5,000,000 or a whole multiple of AUD1,000,000 in excess thereof and (b) no
more than ten (10) Eurodollar Tranches shall be outstanding at any one time.

2.14  Interest Rates and Payment Dates.  

(a)  Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b)  (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
all overdue outstanding Loans shall bear interest at a rate per annum equal to
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2%, and (ii) if all or a portion of any interest
payable on any Loan or any commitment fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at the same rate that a Loan
with a one month Interest Period (commencing on the date such amount was
payable) would bear under the circumstances described in clause (i) above; in
each case, with respect to clauses (i) and (ii) above, from the date of such
non‑payment until such amount is paid in full (as well after as before
judgment).

(c)  Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand of the Administrative Agent.

-36-

 

--------------------------------------------------------------------------------

 

2.15  Computation of Interest and Fees.  

(a)  Fees payable pursuant hereto shall be calculated on the basis of a 360-day
year for the actual days elapsed.  Interest on Loans shall be calculated on the
basis of a 365-day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrowers and the relevant Lenders of
each determination of a Eurodollar Rate.  Any change in the interest rate on a
Loan resulting from a change in the Eurocurrency Reserve Requirements shall
become effective as of the opening of business on the day on which such change
becomes effective.  The Administrative Agent shall as soon as practicable notify
the Borrowers and the relevant Lenders of the effective date and the amount of
each such change in interest rate.

(b)  Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrowers, deliver to the Borrowers a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 2.14(a).

2.16  Inability to Determine Interest Rate.  (a) If in connection with any
request for a Eurodollar Loan or a continuation thereof, (i) the Administrative
Agent determines that adequate and reasonable means do not exist for determining
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan (in each case with respect to this clause (i), an “Impacted
Loan”), or (ii) the Administrative Agent or the Required Lenders determine that
for any reason  the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Eurodollar Loan, the Administrative Agent
will promptly so notify the Operating Partnership and each Lender.  Thereafter,
the obligation of the Lenders to make or maintain Eurodollar Loans shall be
suspended (to the extent of the affected Eurodollar Loans or Interest Periods)
until the Administrative Agent or, in the case of a determination by the
Required Lenders described in clause (ii) of the preceding sentence, until the
Administrative Agent upon instruction of the Required Lenders revokes such
notice.  Upon receipt of such notice, the Borrowers may revoke any pending
request for an Impacted Loan, or a continuation of Impacted Loans; failing such
a revocation by the Borrowers, the Borrowers will be deemed to have (i)
converted such request into a request for a Loan bearing interest at a per annum
rate equal to the Alternative Rate applicable to the relevant Impacted Loan plus
the Applicable Margin (in the case where an Alternative Rate for such Impacted
Loan has been established) or (ii) revoked their request for such Impacted Loan
(in the case where an Alternative Rate for such Impacted Loan has not been
established).

(b)  Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 2.16(a), the Administrative
Agent, in consultation with the Borrower, may establish an alternative interest
rate for the Impacted Loans (each such rate established, an “Alternative Rate”),
in which case, such Alternative Rate shall apply with respect to the Impacted
Loans until (i) the Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (i) of the first sentence of Section
2.16(a), (ii) the Administrative Agent or the Required Lenders notify the
Administrative Agent and the Operating Partnership that such Alternative Rate
does not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (iii) any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable lending office to make, maintain or fund Loans
whose interest is determined by reference to such Alternative Rate or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Operating
Partnership written notice thereof.

-37-

 

--------------------------------------------------------------------------------

 

2.17  Pro Rata Treatment and Payments.  

(a)  Each borrowing by the Borrowers from the Lenders hereunder, each payment by
the Borrowers on account of any unused fee and any reduction of the Commitments
of the Lenders shall be made pro rata according to the respective Delayed Draw
Term Percentages of the Lenders.

(b)  Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the
Lenders.  Amounts repaid or prepaid on account of the Loans may not be
reborrowed.  

(c)  [reserved].

(d)  All payments (including prepayments) to be made by the Borrowers hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim.  All payments shall be made prior to 12:00 Noon,
Sydney time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in AUD (or in the case of fees
payable pursuant to Section 2.8, in Dollars) and in immediately available
funds.  Except as otherwise expressly provided herein, all payments made by the
Borrowers hereunder with respect to principal and interest on Loans shall be
made to the Administrative Agent, for the account of the respective Lenders, on
the dates specified herein. Without limiting the generality of the foregoing,
the Administrative Agent may require that any payments due under this Agreement
be made in the United States.  If, for any reason, the Borrowers are prohibited
by any Requirement of Law from making any required payment hereunder in AUD, the
Borrowers shall make such payment in Dollars in the Dollar Equivalent of the AUD
payment amount.  The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received.  If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day.  If any payment on a Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.  In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(e)  Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, the applicable Lender and the
Borrowers agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the Eurodollar Rate then applicable to
Loans with an Interest Period of one month (with the deemed commencement of such
Interest Period being determined by the Administrative Agent in its reasonable
discretion

-38-

 

--------------------------------------------------------------------------------

 

for purposes of determining the appropriate Eurodollar Rate).  If the Borrowers
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to such
Borrowers the amount of such interest paid by the Borrowers for such period.  If
such Lender pays its share of the applicable Loan to the Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan.  Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

(f)  Unless the Administrative Agent shall have been notified in writing by the
Borrowers prior to the date of any payment due to be made by the Borrowers
hereunder that the Borrowers will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrowers are making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrowers within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Rate.  Nothing herein shall be deemed
to limit the rights of the Administrative Agent or any Lender against the
Borrowers.

(g)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.5, Section 2.7(b), Section 2.7(c), Section 2.17(d),
Section 2.17(e), Section 3.4(a) or Section 9.7, then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), (i)
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under such Sections; in the case of
each of (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

2.18  Requirements of Law.  (a)  If any Change in Law:

(i)shall subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(ii)shall impose, modify or hold applicable any reserve, special deposit,
liquidity, compulsory loan or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or

(iii)shall impose on such Lender or the London interbank market any other
condition, cost or expense (other than Taxes);

-39-

 

--------------------------------------------------------------------------------

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrowers shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable.  If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrowers (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

(b)  If any Lender shall have determined that any Change in Law regarding
capital or liquidity requirements or ratios shall have the effect of reducing
the rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of its obligations hereunder to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such holding company’s policies with respect to capital adequacy and liquidity)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrowers (with a copy to the Administrative
Agent) of a written request therefor, the Borrowers shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such holding
company for such reduction.

(c)  A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrowers (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error.  Notwithstanding
anything to the contrary in this Section, the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
nine months prior to the date that such Lender notifies the Borrowers of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect.  The obligations of the Borrowers pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

2.19  Taxes.  

(a)  Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.19) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been
made.  Notwithstanding this Section 2.19, an increase in the sum payable by any
Loan Party shall not be required by reason of a deduction or withholding for or
on account of Australian Withholding Tax to the extent that the deduction or
withholding is required as a result of any representation or warranty given by
BofA Securities, Inc. or any Lender under Section 10.22 being untrue or
incorrect.

-40-

 

--------------------------------------------------------------------------------

 

(b)  Payment of Other Taxes by the Loan Parties.  The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.

(c)  Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.19, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d)  Indemnification by the Loan Parties.  The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrowers by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e)  Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)  Status of Lenders.  (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.19(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

-41-

 

--------------------------------------------------------------------------------

 

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal
backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(2)  an executed IRS Form W-8ECI;

(3)  in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

-42-

 

--------------------------------------------------------------------------------

 

(C)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

(g)  Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.19 (including by
the payment of additional amounts pursuant to this Section 2.19), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.19 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

-43-

 

--------------------------------------------------------------------------------

 

(h)  Survival.  Each party’s obligations under this Section 2.19 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i)  Defined Terms.  For purposes of this Section 2.19, the term “applicable
law” includes FATCA.

2.20  Indemnity.  The Borrowers agree to indemnify each Lender for, and to hold
each Lender harmless from, any loss, cost or expense (including any foreign
exchange losses) that such Lender may sustain or incur as a consequence of
(a) default by the Borrowers in making a borrowing of or continuation of
Eurodollar Loans after the Borrowers have given a notice requesting the same in
accordance with the provisions of this Agreement, (b) default by the Borrowers
in making any prepayment of after the Borrowers have given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto, (d) the assignment of any Eurodollar Loan other than on the
last day of an Interest Period pursuant to a request by the Borrowers under
Section 2.22, or (e) any failure by the Borrowers to make payment of any Loan
(or interest due thereon) on its scheduled due date or any payment thereof in a
different currency.  In the case of a Eurodollar Loan, such indemnification
shall be deemed to include the amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, at the Eurodollar Rate that would have been
applicable for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market.  A certificate as to any
amounts payable pursuant to this Section submitted to the Borrowers by any
Lender shall be conclusive in the absence of manifest error.  This covenant
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.  This Section 2.20 shall not apply with
respect to Taxes other than Taxes that represent losses, costs or expenses
arising from any non-Tax claims.

2.21  Change of Lending Office.  Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.18 or 2.19 with respect to
such Lender, it will, if requested by the Borrowers, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrowers or the rights of any Lender pursuant to Section
2.18 or 2.19(a).

-44-

 

--------------------------------------------------------------------------------

 

2.22  Replacement of Lenders.  The Borrowers shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.18 or 2.19 or (b) becomes a Defaulting Lender or a Non-Consenting Lender, with
a replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) if applicable,
prior to any such replacement, such Lender shall have taken no action under
Section 2.21 so as to eliminate the continued need for payment of amounts owing
pursuant to Section 2.18 or 2.19, (iv) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (v) the Borrowers shall be liable
to such replaced Lender under Section 2.20 if any Eurodollar Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (vi) the replacement financial institution, if not
already a Lender, shall be reasonably satisfactory to the Administrative Agent,
(vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrowers
shall be obligated to pay the registration and processing fee referred to
therein), (viii) until such time as such replacement shall be consummated, the
Borrowers shall pay all additional amounts (if any) required pursuant to Section
2.18 or 2.19, as the case may be, and (ix) any such replacement shall not be
deemed to be a waiver of any rights that the Borrowers, the Administrative Agent
or any other Lender shall have against the replaced Lender.

2.23  Incremental Commitments.  

(a)  Incremental Facilities.  On one or more occasions at any time after the
Closing Date, the Borrowers may by written notice to the Administrative Agent
elect to request an increase to the existing Commitments (any such increase, the
“Incremental Commitments”), by up to an aggregate amount not to exceed
AUD550,000,000 for all Incremental Commitments (so that the sum of the
Commitments plus the principal amount of Delayed Draw Term Loans made hereunder
does not exceed AUD1,750,000,000).  Each such notice shall specify the date
(each, an “Increased Amount Date”) on which the Borrowers propose that such
Incremental Commitments shall be effective, which shall be a date not less than
ten (10) Business Days after the date on which such notice is delivered to the
Administrative Agent.  The Administrative Agent and/or its Affiliates shall use
commercially reasonable efforts, with the assistance of the Borrowers, to
arrange a syndicate of Lenders or other Persons that are Eligible Assignees
willing to hold the requested Incremental Commitments; provided that (x) any
Incremental Commitments on any Increased Amount Date shall be in the minimum
aggregate amount of AUD25,000,000, (y) any Lender approached to provide all or a
portion of the Incremental Commitments may elect or decline, in its sole
discretion, to provide an Incremental Commitment; provided that the Lenders will
first be afforded the opportunity to provide the Incremental Commitments on a
pro rata basis, and if any Lender so approached fails to respond within such ten
(10) Business Day period after its receipt of such request, such Lender shall be
deemed to have declined to provide such Incremental Commitments, and (z) any
Lender or other Person that is an Eligible Assignee (each, a “New Lender”) to
whom any portion of such Incremental Commitment shall be allocated shall be
subject to the approval of the Borrowers and the Administrative Agent (such
approval not to be unreasonably withheld or delayed).

The terms and provisions of any Incremental Commitments shall be identical to
the existing Commitments.

-45-

 

--------------------------------------------------------------------------------

 

The effectiveness of any Incremental Commitments and the availability of any
borrowings under any such Incremental Commitments shall be subject to the
satisfaction of the following conditions precedent: (i) after giving pro forma
effect to such Incremental Commitments and borrowings and the use of proceeds
thereof, (x) no Default or Event of Default shall exist and (y) as of the last
day of the most recent calendar quarter for which financial statements have been
delivered pursuant to Section 6.1, the Borrowers would have been in compliance
with the financial covenants set forth in Section 7.1; (ii) the representations
and warranties made or deemed made by the Borrowers in any Loan Document shall
be true and correct in all material respects (other than any representation or
warranty qualified as to “materiality”, “Material Adverse Effect” or similar
language, which shall be true and correct in all respects) on the effective date
of such Incremental Commitments except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date); (iii) the Administrative Agent shall
have received each of the following, in form and substance reasonably
satisfactory to the Administrative Agent: (x) if not previously delivered to the
Administrative Agent, copies certified by the Secretary or Assistant Secretary
(or, in the case of MPT Australia organized under the laws of Australia (or any
of its jurisdictions), a  director) of all corporate or other necessary action
taken by each of the Borrowers to authorize such Incremental Commitments, (y)
customary opinions of counsel (which may be in substantially the same forms as
delivered on the Closing Date) addressed to the Administrative Agent and the
Lenders, and (z) if requested by any New Lender, Notes executed by the
Borrowers, payable to such New Lender; and (iv) (x) upon the reasonable request
of any Lender or New Lender made at least ten days prior to the applicable
Increased Amount Date, the Borrowers shall have provided to such Lender or New
Lender, and such Lender or New Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Patriot Act, the Australian AML Act and the Beneficial
Ownership Regulation, in each case at least five days prior to the Increased
Amount Date and (y) at least five days prior to the applicable Increased Amount
Date, any Loan Party that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall have delivered, to each Lender or New
Lender that so requests, a Beneficial Ownership Certification in relation to
such Loan Party.  

On any Increased Amount Date during the Delayed Draw Term Commitment Period,
subject to the satisfaction of the foregoing terms and conditions, (a) each of
the Delayed Draw Term Lenders shall assign to each of the New Lenders, and each
of the New Lenders shall purchase from each of the Delayed Draw Term Lenders, at
the principal amount thereof (together with accrued interest), such interests in
the Delayed Draw Term Loans outstanding on such Increased Amount Date as shall
be necessary in order that, after giving effect to all such assignments and
purchases, such Delayed Draw Term Loans will be held by existing Delayed Draw
Term Lenders and New Lenders ratably in accordance with their Commitments after
giving effect to the addition of such Incremental Commitments to the Delayed
Draw Term Commitments, (b) each Incremental Commitment shall be deemed for all
purposes a Delayed Draw Term Commitment and each Loan made thereunder shall be
deemed, for all purposes, a Delayed Draw Term Loan and (c) each New Lender shall
become a Lender with respect to its Incremental Commitment and all matters
relating thereto.

-46-

 

--------------------------------------------------------------------------------

 

On any Increased Amount Date on or after the Delayed Draw Term Commitment
Period, subject to the satisfaction of the foregoing terms and conditions, (i)
each New Lender shall make a Loan to the Borrowers (a “New Loan”) in an amount
equal to its Incremental Commitment, and (ii) each New Lender shall become a
Lender hereunder with respect to the Incremental Commitment and the New Loans
made pursuant thereto.

The Administrative Agent shall notify the Lenders promptly upon receipt of the
Borrowers’ notice of each Increased Amount Date and in respect thereof (y) the
Incremental Commitments and the New Lenders, and (z) in the case of each notice
during the Delayed Draw Term Commitment Period, the respective interests in such
Delayed Draw Term Lender’s Delayed Draw Term Loans, in each case subject to the
assignments contemplated by this paragraph.

The fees payable by the Borrowers to Lenders upon any such Incremental
Commitments shall be agreed upon by the Administrative Agent and the Borrowers
at the time of such increase.

The Incremental Commitments shall be evidenced pursuant to one or more
Additional Credit Extension Amendments executed and delivered by the Borrowers,
the New Lenders and the Administrative Agent, and each of which shall be
recorded in the Register.  Each Additional Credit Extension Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.23, subject to the approval of the Borrowers (which approval shall not
be unreasonably withheld or delayed).

2.24  Defaulting Lenders.  Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)  fees shall cease to accrue on the unused portion of the Delayed Draw Term
Commitment of such Defaulting Lender pursuant to Section 2.8;

(b)  the Commitments and Loans of such Defaulting Lender shall not be included
in determining whether all Lenders or the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 10.1), provided that any waiver, amendment or modification
that increases the Commitment of a Defaulting Lender, forgives all or any
portion of the principal amount of any Loan or interest thereon owing to a
Defaulting Lender, reduces the Applicable Margin on the underlying interest rate
options owing to a Defaulting Lender or extends the Delayed Draw Term Loan
Maturity Date applicable to such Defaulting Lender shall require the consent of
such Defaulting Lender;

(c)  [reserved]

(d)  [reserved]

(e)  In the event that the Administrative Agent and the Borrowers each agree
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then on such date such Lender shall purchase
at par such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Delayed Draw Term Percentage.

-47-

 

--------------------------------------------------------------------------------

 

2.25  Joint and Several Liability.  

(a)  Each of the Borrowers is accepting joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodation to be provided by the Administrative Agent and the Lenders under
this Agreement, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of each of the Borrowers to
accept joint and several liability for the obligations of each of them.

(b)  Each of the Borrowers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co debtor, joint
and several liability with the other Borrower with respect to the payment and
performance of all of the Obligations, it being the intention of the parties
hereto that all of the Obligations shall be the joint and several obligations of
each of the Borrowers without preferences or distinction among them.

(c)  If and to the extent that any of the Borrowers shall fail to make any
payment with respect to any of the obligations hereunder or under any Loan
Document as and when due or to perform any of such obligations in accordance
with the terms thereof, then in each such event, the other Borrower will make
such payment with respect to, or perform, such obligation.

(d)  The obligations of each Borrower under the provisions of this Section 2.25
constitute the absolute, irrevocable and unconditional, full recourse
obligations of such Borrower, enforceable against it to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.

(e)  Except as otherwise expressly provided herein, each Borrower hereby waives
notice of acceptance of its joint and several liability, notice of any Loans
made pursuant to this Agreement, notice of the occurrence of any Default or
Event of Default or of any demand for any payment under this Agreement, notice
of any action at any time taken or omitted by the Administrative Agent or the
Lenders, or any of them, under or in respect of any of the Obligations, any
requirement of diligence or to mitigate damages and, generally, all demands,
notices and other formalities of every kind in connection with this
Agreement.  Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by the Administrative Agent or the Lenders, or any of them, at
any time or times in respect of any default by any Borrower in the performance
or satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by the Administrative Agent or the
Lenders, or any of them, in respect of any of the Obligations, and the taking,
addition, substitution or release, in whole or in part, at any time or times, of
any security for any of such Obligations or the addition, substitution or
release, in whole or in part, of any Borrower.  Without limiting the generality
of the foregoing, each Borrower assents to any other action or delay in acting
or any failure to act on the part of the Administrative Agent or the Lenders, or
any of them, with respect to the failure by any Borrower to comply with any of
its respective Obligations, including, without limitation, any failure strictly
or diligently to assert any right or to pursue any remedy or to comply fully
with applicable laws or regulations thereunder which might, but for the
provisions of this Section 2.25, afford grounds for terminating, discharging or
relieving such Borrower, in whole or in part, from any of its obligations under
this Section 2.25, it being the intention of each Borrower that, so long as any
of the Obligations hereunder remain unsatisfied, the obligations of such
Borrower under this Section 2.25 shall not be discharged except by

-48-

 

--------------------------------------------------------------------------------

 

performance and then only to the extent of such performance and then only to the
extent of such performance.  The obligations of each Borrower under this Section
2.25 shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, reconstruction or similar proceeding
with respect to any reconstruction or similar proceeding with respect to any
Borrower or the Administrative Agent or any Lender, or any of them.  The joint
and several liability of the Borrowers hereunder shall continue in full force
and effect notwithstanding any absorption, merger, amalgamation or any other
change whatsoever in the name, membership, constitution or place of formation of
any of the Borrowers or the Administrative Agent or any Lender, or any of them.

(f)  The provisions of this Section 2.25 are made for the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and may be enforced by any such Person from time to time against any of
the Borrowers as often as occasion therefor may arise and without requirement on
the part of the Administrative Agent or any Lender, successor or assign first to
marshal any of its or their claims or to exercise any of its or their rights
against any Borrower or to exhaust any remedies available to it or them against
any Borrower or to resort to any other source or means of obtaining payment of
any of the Obligations or to elect any other remedy.  The provisions of this
Section 2.25 shall remain in effect until all of the Obligations shall have been
indefeasibly paid in full or otherwise fully satisfied.  If at any time, any
payment, or any part thereof, made in respect of any of the Obligations, is
rescinded or must otherwise be restored or returned by the Administrative Agent
or any Lender upon the insolvency, bankruptcy or reorganization of any Borrower,
or otherwise, the provisions of this Section 2.25 will forthwith be reinstated
and in effect as though such payment had not been made.

(g)  Notwithstanding any provision to the contrary contained herein or in any
other Loan Document, to the extent the obligations of any Borrower shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code of the United States and the Australian Corporations Act).

(h)  Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against the other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to the Administrative Agent or any Lender with respect to
any of the Obligations until such time as all of the Obligations have been paid
in full in cash.  Any claim which any Borrower may have against the other
Borrower with respect to any payments to the Administrative Agent or any Lender
hereunder or under any other Loan Documents is hereby expressly made subordinate
and junior in right of payment, including without limitation, as to any
increases in the Obligations, to the prior payment in full in cash of the
Obligations and, in the event of any insolvency, bankruptcy, receivership,
liquidation, reorganization or other similar proceeding under the laws of any
jurisdiction relating to any Borrower, its debts or its assets, whether
voluntary or involuntary, all such Obligations shall be paid in full in cash
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made to the other Borrower therefor.

-49-

 

--------------------------------------------------------------------------------

 

Each Borrower hereby appoints the Operating Partnership to act as its agent for
all purposes under this Agreement (including, without limitation, with respect
to all matters related to the borrowing and repayment of Loans) and agrees that
(i) the Operating Partnership may execute such documents on behalf of the
Borrowers as the Operating Partnership deems appropriate in its sole discretion
and the Borrowers shall be obligated by all of the terms of any such document
executed on their behalf, (ii) any notice or communication delivered by the
Administrative Agent or any Lender to the Operating Partnership shall be deemed
delivered to each Borrower and (iii) the Administrative Agent or the Lenders may
accept, and be permitted to rely on, any document, instrument or agreement
executed by the Operating Partnership on behalf of the Borrowers.

2.26  Limitation of Liability of MPT Australia Trustee.  

(a)  MPT Australia Trustee enters into and performs this document and the
transactions contemplated by it only as trustee of MPT Australia Realty Trust
and in no other capacity.  To the extent permitted by law, the liability of MPT
Australia Trustee to pay any amount or satisfy any obligation under or in
connection with this document is limited to the extent to which MPT Australia
Trustee is actually indemnified out of the assets of MPT Australia.  This
limitation applies despite any other provision of this document and extends to
all liabilities and obligations of MPT Australia Trustee in any way connected
with any representation, warranty, conduct, omission, agreement or transaction
related to this document or its performance.

(b)  No party to this document may sue MPT Australia Trustee in any capacity
other than as trustee of MPT Australia, seek the appointment of a receiver,
liquidator, administrator or other similar person to MPT Australia Trustee or
seek to prove in any liquidation, administration or arrangement of or affecting
MPT Australia Trustee other than in its capacity as trustee of MPT Australia
Trustee and in respect of the assets of MPT Australia from which MPT Australia
Trustee is actually indemnified.

(c)  The provisions of this Section 2.26 do not apply to any obligation or
liability of MPT Australia Trustee to the extent that MPT Australia Trustee’s
right to be indemnified out of the assets of MPT Australia Trustee has been
reduced by fraud, negligence or a material breach of trust provided that nothing
in this paragraph (c) shall make MPT Australia Trustee liable to any claim for
an amount greater than that which each person would have been able to recover
from the assets of MPT Australia Trustee were it not for the reduction of MPT
Australia Trustee’s right of indemnity.

(d)  MPT Australia Trustee is not obliged to do or refrain from doing anything
under this document (including, without limitation, incur any liability or enter
into any document) unless MPT Australia Trustee’s liability is limited in the
same manner as set out in this Section 2.26.

Section 3.  [RESERVED]

Section 4.  REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, Holdings and each of the Borrowers hereby jointly and
severally represent and warrant to the Administrative Agent and each Lender
(with respect to Sections 4.1 through and including 4.24), and MPT Australia
Trustee and each other Person that may from time to time act as a trustee of any
other Loan Party that is a trust organized and existing under the laws of
Australia represent and warrant to the Administrative Agent and each Lender
(with respect to Section 4.25), that:

-50-

 

--------------------------------------------------------------------------------

 

4.1  Financial Condition.  

(a)  The pro forma covenant compliance certificate described in Section 5.2(k),
copies of which have heretofore been furnished to each Lender, has been prepared
giving effect (as if such events had occurred on such date) to (i) the Loans to
be made on the Funding Date and the use of proceeds thereof, (ii) the
Acquisition and (iii) the payment of fees and expenses in connection with the
foregoing.  Such certificate has been prepared based on the best information
available to the Borrowers as of the date of delivery thereof, and presents
fairly in all material respects on a pro forma basis the estimated financial
covenant compliance of Holdings and its consolidated Subsidiaries as at the
Funding Date, assuming that the events specified in the preceding sentence had
actually occurred at such date.

(b)  The audited consolidated balance sheets of Holdings and its Subsidiaries as
at December 31, 2018, and the related consolidated statements of income and of
cash flows for the fiscal year ended on such date, reported on by and
accompanied by an unqualified report from PricewaterhouseCoopers, present fairly
in all material respects the consolidated financial condition of Holdings and
its Subsidiaries as at such date, and the consolidated results of its operations
and its consolidated cash flows for the fiscal year then ended.  The unaudited
consolidated balance sheet of Holdings and its Subsidiaries as at September 30,
2018, and the related unaudited consolidated statements of income and cash flows
for the three-month period ended on such date, present fairly in all material
respects the consolidated financial condition of Holdings and its Subsidiaries
as at such date, and the consolidated results of its operations and its
consolidated cash flows for the three-month period then ended (subject to normal
year-end audit adjustments).  All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein and except for the lack
of footnotes with interim statements).  No Group Member has any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long‑term leases or unusual forward or long‑term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the most recent
financial statements referred to in this paragraph.  

4.2  No Change.  Since December 31, 2018, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3  Existence; Compliance with Law.  Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged except to the extent that its
failure could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except to the extent that its failure to be so
qualified could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (d) is in compliance with all Requirements of Law except to
the extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

-51-

 

--------------------------------------------------------------------------------

 

4.4  Power; Authorization; Enforceable Obligations.  Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrowers, to obtain
extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrowers, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 4.19.  Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto.  This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5  No Legal Bar.  The execution, delivery and performance of this Agreement
and the other Loan Documents, the borrowings hereunder and the use of the
proceeds thereof will not violate any Requirement of Law or any Contractual
Obligation of any Group Member, except for any such violation which could not
reasonably be expected to have a Material Adverse Effect, and will not result
in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation.  No Requirement of Law or Contractual Obligation
applicable to any Group Member could reasonably be expected to have a Material
Adverse Effect.

4.6  Litigation.  No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of Holdings
or either Borrower, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
could reasonably be expected to have a Material Adverse Effect.

4.7  No Default.  No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect.  No Default or Event of Default has occurred and
is continuing.

4.8  Ownership of Property; Liens.  Each Group Member has title in fee simple
to, or a valid leasehold interest in, all its Real Property, and good title to,
or a valid leasehold interest in, all its other property (including Mortgage
Notes) necessary in the ordinary conduct of its business, and none of such
property is subject to any Lien except as permitted by Section 7.3 and except
for minor defects in title that do not materially interfere with its ability to
conduct its business or to utilize such assets for their intended purposes and
except where the failure to have such title or other property interests
described above would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  Each Group Member has obtained customary
title insurance on its owned Real Property.

-52-

 

--------------------------------------------------------------------------------

 

4.9  Intellectual Property.  Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted, except where the failure to have any such rights, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.  No material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does Holdings or either
Borrower know of any valid basis for any such claim, which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.  To the knowledge of Borrowers, the use of Intellectual Property by each
Group Member does not infringe on the rights of any Person in any material
respect.

4.10  Taxes.  Each Group Member has filed or caused to be filed all material
Federal, state and other tax returns that are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no tax Lien
has been filed, and, to the knowledge of Holdings and the Borrowers, no claim is
being asserted, that any such tax, fee or other charge is past due or
delinquent.

4.11  Federal Regulations.  No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board.  If
requested by any Lender or the Administrative Agent, the Borrowers will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U‑1, as
applicable, referred to in Regulation U.

4.12  Labor Matters.  Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:  (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of Holdings
or either Borrower, threatened; (b) hours worked by and payment made to
employees of each Group Member have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member.

4.13  ERISA.  Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five‑year period prior to the date on which this
representation is made or deemed made with respect to any Single Employer Plan
or Multiemployer Plan, and, except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, each Plan has complied in all
material respects with the applicable provisions of ERISA and the Code.  No
termination of a Single Employer Plan or Multiemployer Plan has occurred, and no
Lien in favor of the PBGC or such a Plan has arisen, during such five-year
period.  The present value of all accrued benefits under each Single Employer
Plan that is a “pension plan” within the meaning of Section 3(2) of ERISA (based

-53-

 

--------------------------------------------------------------------------------

 

on those assumptions used to fund such Single Employer Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Single Employer Plan
allocable to such accrued benefits by a material amount.  Neither Borrower nor
any Commonly Controlled Entity has had, within the past five years, a complete
or partial withdrawal from any Multiemployer Plan that has resulted or would
reasonably be expected to result in a material liability under ERISA, and
neither Borrower nor any Commonly Controlled Entity would become subject to any
material liability under ERISA if a Borrower or any such Commonly Controlled
Entity were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made.  No such Multiemployer Plan is in Reorganization or
Insolvent.  Each Borrower represents that, as of the Closing Date it is not, and
for so long as the Commitments remain in effect or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder (other than contingent
indemnification obligations as to which no claim has been asserted) it will not,
be a “benefit plan investor” within the meaning of Section 3(42) of ERISA.

4.14  Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

4.15  Subsidiaries.  Except as disclosed to the Administrative Agent by either
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of incorporation of each Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of the Operating Partnership or any
Subsidiary, except as created by the Loan Documents.

4.16  Use of Proceeds.  The proceeds of the Loans shall be used to finance, in
part, MPT Australia’s acquisition of a portfolio of hospital properties located
in Australia (the “Acquired Properties”) from Healthscope Ltd. and/or one or
more affiliates thereof (the “Acquisition”) pursuant to the Acquisition
Documents and transaction expenses related to the Acquisition.

4.17  Environmental Matters.  Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, to the best knowledge of Holdings
and the Borrowers after due inquiry:

(a)  the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained during the
ownership or lease of, or operation by, such Group Member, any Materials of
Environmental Concern in amounts or concentrations or under circumstances that
constitute or constituted a violation of, or could give rise to liability under,
any Environmental Law;

-54-

 

--------------------------------------------------------------------------------

 

(b)  no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does Holdings or either Borrower have knowledge or reason to believe that
any such notice will be received or is being threatened;

(c)  During the ownership or lease of, or operation by, any Group Member,
Materials of Environmental Concern have not been transported or disposed of from
the Properties in violation of, or in a manner or to a location that could give
rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

(d)  no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of Holdings and the Borrowers, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

(e)  during the ownership or lease of, or operation by, any Group Member, there
has been no release or threat of release of Materials of Environmental Concern
at or from the Properties, or arising from or related to the operations of any
Group Member in connection with the Properties or otherwise in connection with
the Business, in violation of or in amounts or in a manner that could give rise
to liability under Environmental Laws;

(f)  the Business and all operations of any Group Member at the Properties are,
and have been, in compliance, with all applicable Environmental Laws, and there
is no violation of any Environmental Law with respect to the Properties or the
Business; and

(g)  no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18  Accuracy of Information, etc.  

(a)  The statements and information contained in this Agreement, any other Loan
Document, or any other document, certificate or statement furnished by or on
behalf of any Loan Party to the Administrative Agent or the Lenders, or any of
them, for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents, taken as a whole, do not contain as of the date
such statement, information, document or certificate was so furnished and as
updated from time to time, any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained herein or
therein not materially misleading in light of the circumstances under which, and
in light of the purposes for which, such statements are made.  The projections
and pro forma financial information contained in the materials referenced above
are based upon good faith estimates and assumptions believed by management of
the Operating Partnership to be reasonable at the time made, it being recognized
by the Lenders that such financial information as it relates to future events is
not to be viewed as fact and that actual results

-55-

 

--------------------------------------------------------------------------------

 

during the period or periods covered by such financial information will differ,
possibly significantly, from the projected results set forth therein, and that
no assurance can be given that the projected results will be realized.  There is
no fact known to any Loan Party that could reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents, or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.

(b)  As of the Closing Date, the information provided to the Administrative
Agent or any Lender with respect to the Beneficial Ownership Regulation, if
applicable, is true and correct in all respects.

4.19  Anti-Corruption Laws and Sanctions.  The Borrowers, their Subsidiaries and
to the knowledge of the Borrowers, their respective directors, officers,
employees and agents to the extent acting on behalf of such Borrower or its
Subsidiaries or benefitting from the credit facilities established hereby, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of any Borrower, any Subsidiary or any of their respective
directors, officers or employees that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person. No borrowing, use of proceeds or other transaction contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions.  

4.20  Solvency.  Holdings and its Subsidiaries and the Borrowers and their
respective Subsidiaries, in each case, on a consolidated basis, are, and after
giving effect to the Acquisition and incurrence of all Indebtedness and
obligations being incurred in connection herewith and therewith will be and will
continue to be, Solvent.

4.21  Reserved.  

4.22  Status of Holdings.  Holdings (i) is a REIT, (ii) has not revoked its
election to be a REIT, (iii) has not engaged in any “prohibited transactions” as
defined in Section 856(b)(6)(iii) of the Code (or any successor provision
thereto), and (iv) for its current “tax year” (as defined in the Code) is, and
for all prior tax years subsequent to its election to be a real estate
investment trust has been, entitled to a dividends paid deduction which meets
the requirements of Section 857 of the Code.  The common stock of Holdings is
listed for trading on the New York Stock Exchange.

4.23  Properties.  Schedule 4.23(a), as supplemented from time to time, sets
forth a list of all Real Property of the Group Members and the owner (or
ground-lessor) of such Real Property, and Schedule 4.23(b), as supplemented from
time to time, sets forth a list of all Unencumbered Properties and the owner (or
ground-lessor) of such Unencumbered Property.  All such Unencumbered Properties
satisfy the requirements for an Unencumbered Property set forth in the
definition thereof.

4.24  EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.

-56-

 

--------------------------------------------------------------------------------

 

4.25  Australian Trustees.

(a) It has the power as trustee of MPT Australia or the relevant trust (as
applicable) to execute and perform its obligations under the Loan Documents to
which it is a party.

(b) It is the only trustee of MPT Australia or the relevant trust (as
applicable).

(c) It has entered into the Loan Documents to which it is a party solely for the
benefit of the beneficiaries of MPT Australia or the relevant trust (as
applicable).

(d) It is not aware of any action having been taken to terminate or resettle MPT
Australia or the relevant trust (as applicable) or to remove it as trustee of
MPT Australia or the relevant trust (as applicable).

(e) It is properly constituted.

(f)  It has a right to be fully indemnified out of the property the subject of
MPT Australia or the relevant trust (as applicable) (“Trust Property”) in
relation to the obligations under each Loan Document to which it is a party.

(g)  It has not released or disposed of the equitable lien over the relevant
Trust Property which secures that indemnity.

(h)  It has not committed any breach of trust or done or omitted to do anything
which has prejudiced or limited its rights of indemnity or equitable lien.

(i)  All necessary resolutions and other necessary corporate action required by
the relevant trust deed establishing MPT Australia or the relevant trust (as
applicable) for it to authorize the entry into, the delivery of and performance
of its obligations under the Loan Documents to which it is a party have been
passed or taken as the case may be.

Section 5.  CONDITIONS PRECEDENT

5.1  Conditions to Effectiveness of Agreement.  The effectiveness of this
agreement is subject to the satisfaction of the following conditions precedent:

(a)  Credit Agreement; Guarantee Agreement.  The Administrative Agent shall have
received (i) this Agreement, executed and delivered by the Administrative Agent,
Holdings, the Borrowers and each Person listed on Schedule 1.1A, and (ii) the
Guarantee Agreement, executed and delivered by Holdings, the Borrowers and each
Subsidiary Guarantor.

(b)  Specified Representations.  Each of the Specified Representations shall be
true and correct in all material respects on and as of the Closing Date as if
made on and as of such date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true
and correct on and as of such earlier date.

-57-

 

--------------------------------------------------------------------------------

 

(c)  Financial Statements.  The Lenders shall have received (i) audited
consolidated financial statements of Holdings and its Subsidiaries for the 2016,
2017 and 2018 fiscal years and (ii) unaudited interim consolidated financial
statements of Holdings and its Subsidiaries for each fiscal quarter ended after
the date of the latest applicable financial statements delivered pursuant to
clause (i) of this paragraph as to which such financial statements are available
and at least 45 days before the Closing Date.

(d)  Legal Opinion.  The Administrative Agent shall have received customary
opinions of counsel to the Borrowers and the Guarantors (in respect of Borrowers
and Guarantors other than MPT Australia) and a customary opinion of counsel to
the Administrative Agent (in respect of MPT Australia), in form and substance
reasonably satisfactory to the Agents.

(e)  Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates.  The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, (ii) a good
standing certificate for each Loan Party from its jurisdiction of organization,
and (iii) a verification certificate in respect of MPT Australia with
appropriate customary attachments as required by counsel to the Lenders for the
purpose of the legal opinion to be given in respect of MPT Australia under
Section 5.1(d).

(f)  Know-Your-Customer Requirements.  At least five (5) days prior to the
Closing Date, the Administrative Agent and each Lender shall have received all
documentation and other information about the Loan Parties as shall have been
reasonably requested by the Administrative Agent or such Lender to the extent
requested at least ten (10) days prior to the Closing Date that they shall have
reasonably determined is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation, the Patriot Act, the Australian AML Act and the Beneficial
Ownership Regulation.

(g)  Acquisition Documents.  The Administrative Agent shall have received a
fully executed copy of the Commitment Deed, the Bilateral Deed, the Acquisition
Commitment Letter and the Implementation Deed.

(h)  Fees.  The Lenders and the Administrative Agent shall have received all
fees required to be paid on the Closing Date, and all expenses for which
invoices have been presented (including the reasonable and documented fees and
expenses of legal counsel), at least one (1) Business Day before the Closing
Date.  

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender.

-58-

 

--------------------------------------------------------------------------------

 

5.2  Conditions to Funding on the Funding Date.  The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Funding Date, of the following conditions precedent:

(a)  Agreement Effective.  The conditions in Section 5.1 shall have been
satisfied.

(b)  Acquisition Documents.  Neither the Acquisition Agreements nor any other
Acquisition Document that is based on an exhibit to any of the Acquisition
Agreements shall have been amended, modified or waived, and no consent to any
departure from the terms of any of the foregoing shall have been provided, in
each case if same are materially adverse to the Lenders, without the consent of
the Arrangers (such consent not to be unreasonably withheld, delayed or
conditioned) (it being understood that each of the following shall be deemed
materially adverse to the Lenders: (i) any amendment or modification to the
definitions of “Escrow Funding Amount” and “Step Up Escrow Funding Amount” (as
such terms are defined in the Bilateral Deed) or any other definition or
provision of the Acquisition Documents that has the effect of increasing the
Escrow Funding Amount or the Step Up Escrow Funding Amount, unless such increase
is to be funded from sources other than the Loans, (ii) any amendment or
modification to or waiver of Sections 3.2, 3.3, 3.4, 7 or 8 of the Bilateral
Deed or Section 7.4 of the Commitment Deed, (iii) any amendment or modification
to the definition of (x) “Material Adverse Change” (as defined in the Commitment
Deed), (y) “Implementation Deed MAC Condition” or “Implementation Condition” (as
such terms are defined in the Bilateral Deed) and (iv) any consent or waiver
given by the Operating Partnership, or by Brookfield or any Brookfield Related
Party (as such terms are defined in the Implementation Deed), as to any matter
that would but for such consent or waiver constitute a departure from the terms
of any of the provisions referenced in clause (i), (ii) or (iii) of this
clause).

(c)  Implementation Deed.  The Operating Partnership shall not have consented to
any amendment, modification or waiver or to any departure from the terms of the
Implementation Deed if same is materially adverse to the Lenders, without the
consent of the Arrangers (such consent not to be unreasonably withheld, delayed
or conditioned) (it being understood that any amendment or modification to the
definition of “Material Adverse Change” (as defined in the Implementation Deed)
shall be deemed materially adverse to the Lenders).

(d)  Escrow Funding. (i) Pursuant to the terms of Section 7.1 or 8.4 of the
Bilateral Deed, either Borrower shall be permitted and/or required to pay the
Escrow Funding Amount (together with any Step Up Escrow Funding Amounts that are
required to be paid pursuant to the term of the Bilateral Deed) to the “Escrow
Account” (as defined in the Bilateral Deed), (ii) pursuant to the terms of the
Acquisition Commitment Letter (or the PropCo Bridge Loan Documentation (as
defined in the Bilateral Deed), either Borrower shall be permitted and/or
required to advance the PropCo Bridge Loan (as defined in the Acquisition
Commitment Letter) or any part thereof to the extent not otherwise funded under
clause (i) above, (iii) pursuant to clause 6.2 of the Bilateral Deed (or the
Portfolio Loan Documentation as defined in the Bilateral Deed), either Borrower
shall be required to advance the Portfolio Loan (as defined in the Bilateral
Deed) or any part thereof to the extent not otherwise funded under clause (i)
above; or (iv) pursuant to the terms of the Commitment Deed or the Step Up
Commitment Deed (as defined in the Bilateral Deed) (or any Sale Contract (as
defined in the Commitment Deed) or Step Up Contract (as defined in the Bilateral
Deed) entered into pursuant to those documents), either Borrower shall be
permitted and/or required to pay any amount to the extent not otherwise funded
under clauses (i) and (ii) above.

-59-

 

--------------------------------------------------------------------------------

 

(e)  No Material Adverse Change.  Since the date of the Acquisition Agreements,
no Material Adverse Change (as defined in the Commitment Deed or the
Implementation Deed) shall have occurred.

(f)  Specified Representations.  The Specified Representations shall be true and
correct in all material respects as of the Funding Date.

(g)  Acquisition Agreement Representations. The Acquisition Agreement
Representations shall be true and correct in all respects as of the Funding Date
except to the extent that Holdings or its applicable Affiliate would not have
the right to terminate its obligations, or to decline to consummate the
Acquisition pursuant to the Acquisition Agreement, as a result of a breach of
such representations and warranties under the Acquisition Agreement.  

(h)  Solvency Certificate.  The Administrative Agent shall have received a
solvency certificate from the chief financial officer of Holdings certifying
that it is Solvent.

(i)  Projections.  The Lenders shall have received annual projections as to
Holdings and its Subsidiaries through 2024, giving effect to the Acquisition and
incurrence of Loans funded on the Funding Date.   By their execution of this
Agreement, the Lenders confirm that the projections required to be delivered by
this clause (i) have been delivered and the condition set forth in this clause
(i) has been satisfied.

(j)  [reserved]

(k)  Compliance Certificate.  The Lenders shall have received a certificate of a
Responsible Officer certifying as to compliance with the financial covenants set
forth in Section 7.1 on a pro-forma basis on the Funding Date after giving
effect to the Acquisition and incurrence of Loans funded on the Funding Date,
which certificate shall include calculations in reasonable detail demonstrating
such compliance, including as to the calculation of Unencumbered Asset Value.

(l)  Borrowing Request.  The Administrative Agent shall have received an
irrevocable notice in the form of Exhibit E no later than 11:00 A.M., New York
City time three Business Days prior to the requested Funding Date.

(m)  Fees.  The Lenders and the Administrative Agent shall have received all
fees required to be paid on the Funding Date, and all expenses for which
invoices have been presented (including the reasonable and documented fees and
expenses of legal counsel), at least one (1) Business Day before the Funding
Date.  

-60-

 

--------------------------------------------------------------------------------

 

5.3  Conditions to Each Extension of Credit.  The agreement of each Lender to
make any extension of credit requested to be made by it on any date (excluding
its initial extension of credit on the Funding Date), is subject to the
satisfaction of the following conditions precedent:

(a)  Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (other than any representation or warranty
qualified as to “materiality”, “Material Adverse Effect” or similar language,
which shall be true and correct in all respects) on and as of such date as if
made on and as of such date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true
and correct on and as of such earlier date.

(b)  No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c)  Borrowing Request.  The Administrative Agent shall have received an
irrevocable notice in the form of Exhibit E in accordance with the requirements
hereof.

(d)  Alternative Currency.  There shall not have occurred any material and
adverse change in national or international financial, political or economic
conditions or currency exchange rates or exchange controls which in the
reasonable opinion of the Administrative Agent or the Required Lenders would
make it impracticable for such Loan to be denominated in AUD.

Each borrowing by the Borrowers hereunder shall constitute a representation and
warranty by the Borrowers as of the date of such extension of credit that the
conditions contained in Section 5.3(a) and (b) have been satisfied.

Section 6.  AFFIRMATIVE COVENANTS

Holdings and each of the Borrowers hereby jointly and severally agree (with
respect to Sections 6.1 through and including Section 6.13) that so long as the
Commitments remain in effect or any Loan or other amount is owing to any Lender
or the Administrative Agent hereunder (other than contingent indemnification
obligations as to which no claim has been asserted) they shall and shall cause
each of their respective Subsidiaries to, and MPT Australia Trustee and each
other Person that may from time to time act as a trustee of any other Loan Party
that is a trust organized and existing under the laws of Australia each hereby
agrees (with respect to Section 6.14) that so long as the Commitments remain in
effect or any Loan or other amount is owing to any Lender or the Administrative
Agent hereunder (other than contingent indemnification obligations as to which
no claim has been asserted) it shall:

6.1  Financial Statements.  Furnish to the Administrative Agent for prompt
further distribution to each Lender each of the following:

(a)  as soon as available, but in any event within 90 days after the end of each
fiscal year of Holdings, a copy of the audited consolidated balance sheet of
Holdings and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by
PricewaterhouseCoopers or other independent certified public accountants of
nationally recognized standing (other than as may be required as a result of the
impending maturity of the Obligations maturing within one (1) year after the
time such opinion is delivered); and

-61-

 

--------------------------------------------------------------------------------

 

(b)  as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of Holdings,
the unaudited consolidated balance sheet of Holdings and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year‑end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein and except for the absence of
footnotes with the interim statements) consistently throughout the periods
reflected therein and with prior periods.  Delivery by Holdings to the
Administrative Agent and the Lenders of its annual report to the SEC on Form
10-K and its quarterly report to the SEC on Form 10-Q, in each case in
accordance with SEC requirement for such reports, shall be deemed to be
compliance by Holdings with this Section 6.1(a) and Section 6.1(b), as
applicable.

6.2  Certificates; Other Information.  Furnish to the Administrative Agent for
prompt further distribution by the Administrative Agent to each Lender each of
the following (or, in the case of clause (f), to the relevant Lender):

(a)  as soon as available, but in any event within 60 days after the end of each
of the first three quarterly periods of each fiscal year of Holdings and within
90 days after the end of each fiscal year of Holdings, (i) a certificate of a
Responsible Officer stating that, to the best of such Responsible Officer’s
knowledge, each Loan Party during such period has observed or performed all of
its covenants and other agreements, and satisfied every condition contained in
this Agreement and the other Loan Documents to which it is a party to be
observed, performed or satisfied by it, and that such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate, (ii) in the case of quarterly or annual financial statements,
(x) a Compliance Certificate containing all information and calculations
necessary for determining compliance by each Group Member with the provisions of
this Agreement referred to therein as of the last day of the fiscal quarter or
fiscal year of Holdings, as the case may be, and (y) to the extent not
previously disclosed to the Administrative Agent, a description of any change in
the jurisdiction of organization of any Loan Party since the date of the most
recent report delivered pursuant to this clause (y) (or, in the case of the
first such report so delivered, since the Closing Date), (iii) the items
described in Section 6.10 with respect to any Subsidiary Guarantors created or
acquired during such fiscal quarter or any Unencumbered Properties or Mortgage
Notes added during such fiscal quarter and (iv) updates to Schedules 4.23(a) and
4.23(b) and Schedule PUP (if applicable);

(b)  as soon as available, and in any event no later than 90 days after the end
of each fiscal year of Holdings, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of
Holdings and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions;

-62-

 

--------------------------------------------------------------------------------

 

(c)  within 45 days after the end of each fiscal quarter of Holdings (or 90 days
in the case of the fourth quarter), a narrative discussion and analysis of the
financial condition and results of operations of Holdings and its Subsidiaries
for such fiscal quarter and for the period from the beginning of the then
current fiscal year to the end of such fiscal quarter, as compared to the
comparable periods of the previous year; provided that delivery to the
Administrative Agent and the Lenders of Holdings’ annual report to the SEC on
Form 10-K and its quarterly report to the SEC on Form 10-Q containing such
narrative discussion and analysis shall be deemed to be compliance with this
Section 6.2(c);

(d)  [reserved];

(e)  within five days after the same are sent, copies of all financial
statements and reports that Holdings or the Operating Partnership sends to the
holders of any class of its debt securities or public equity securities and,
within five days after the same are filed, copies of all material financial
statements and reports that Holdings or the Operating Partnership may make to,
or file with, the SEC; provided that delivery to the Administrative Agent and
the Lenders of Holdings’ quarterly report to the SEC on Form 10-Q and its
current report to the SEC on Form 8-K containing such narrative discussion and
analysis shall be deemed to be compliance with this Section 6.2(e); and

(f)  promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.

6.3  Payment of Obligations.  Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member and except for any nonpayment of which could not
reasonably be expected to have a Material Adverse Effect.

6.4  Maintenance of Existence; Compliance.  (a)(i)  Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except (other than with respect to the preservation
of the existence of the Loan Parties) (x) to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect or (y)
pursuant to any merger, amalgamation, consolidation, liquidation, dissolution or
Disposition permitted hereunder; and (b) comply with all Contractual Obligations
and Requirements of Law except to the extent that failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.  Without limiting the generality of the foregoing, Holdings will do all
things necessary to maintain its status as a REIT and will maintain its listing
on the New York Stock Exchange.  The Borrowers will maintain in effect and
enforce policies and procedures designed to ensure compliance by Holdings, the
Borrowers, their Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions.

-63-

 

--------------------------------------------------------------------------------

 

6.5  Maintenance of Property; Insurance.  (a)  Except if the failure to do so
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, keep all property useful and necessary in its business
in good working order and condition, ordinary wear and tear excepted and fire,
casualty or condemnation excepted and (b) maintain with financially sound and
reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks (but including in any event public
liability, all-risks casualty and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.

6.6  Inspection of Property; Books and Records; Discussions.  (a)  Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP (it being understood and agreed that any Foreign Subsidiary
may maintain additional individual books and records in a manner that permits
preparation of its financial statements in accordance with the generally
accepted accounting principles that are applicable in its jurisdiction of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder) and (b) permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be desired and to
discuss the business, operations, properties and financial and other condition
of the Group Members with officers and employees of the Group Members and with
their independent certified public accountants (subject to such accountants’
customary policies and procedures), all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrowers; provided that, absent the existence of an Event
of Default, only the expenses of the Administrative Agent for one inspection
during any calendar year shall be at the Borrowers’ expense; provided, further,
that when an Event of Default exists, the Administrative Agent (or any of its
respective representatives or independent contractors) and the Lenders may do
any of the foregoing at the expense of the Borrowers at any time during normal
business hours and upon reasonable advance notice.  The Administrative Agent and
the Lenders shall give the Borrowers the opportunity to participate in any
discussions with the Borrowers’ independent public accountants.  Notwithstanding
anything to the contrary in this Section 6.6, none of Holdings, either Borrower
or any of their respective Subsidiaries will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (a) constitutes non-financial trade
secrets or non-financial proprietary information, (b) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by law or any binding agreement or
(c) is subject to attorney-client or similar privilege or constitutes attorney
work product; provided that, to the extent legally permissible, the Borrowers
shall notify the Administrative Agent that any such document, information or
other matter is being withheld pursuant to clauses (a), (b) or (c) of this
Section 6.6 and shall use commercially reasonable efforts to communicate, to the
extent permitted, the applicable information in a way that would not violate
such restrictions and to eliminate such restrictions.

6.7  Notices.  Promptly give notice to the Administrative Agent for prompt
further distribution by the Administrative Agent to each Lender of:

(a)  the occurrence of any Default or Event of Default;

(b)  any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

-64-

 

--------------------------------------------------------------------------------

 

(c)  any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $10,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;

(d)  the following events, as soon as possible and in any event within 30 days
after either Borrower knows or has reason to know thereof:  (i) the occurrence
of any Reportable Event with respect to any Single Employer Plan or
Multiemployer Plan, a failure to make any material required contribution to a
Single Employer Plan or Multiemployer Plan, the creation of any Lien in favor of
the PBGC or a Single Employer Plan or Multiemployer Plan or any withdrawal from,
or the termination, Reorganization or Insolvency of, any Multiemployer Plan or
(ii) the institution of proceedings or the taking of any other action by the
PBGC or any Borrower or any Commonly Controlled Entity or any Multiemployer Plan
with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Single Employer Plan or Multiemployer Plan;

(e)  promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act, the Australian AML Act and the Beneficial Ownership Regulation; and

(f)  any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.8  Environmental Laws.  

(a)  Comply with, and take commercially reasonable steps to ensure compliance by
all tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply with and maintain, and take commercially reasonable steps to
ensure that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, in each case to the extent the failure to do so
could reasonably be expected to have a Material Adverse Effect.

(b)  Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

6.9  Distributions in the Ordinary Course.   In the ordinary course of business,
the Operating Partnership causes all of its Subsidiaries to make transfers of
net cash and cash equivalents upstream to the Operating Partnership, and the
Operating Partnership shall continue to follow such ordinary course of
business.  No Borrower shall make net transfers of cash and cash equivalents
downstream to its Subsidiaries except in the ordinary course of business
consistent with past practice.

-65-

 

--------------------------------------------------------------------------------

 

6.10  Additional Guarantors; Additional Unencumbered Properties.  (a) With
respect to any Subsidiary of Holdings or the Operating Partnership (other than
an Excluded Foreign Subsidiary) that is required to become a Subsidiary
Guarantor so that the Real Property owned or leased by such Subsidiary qualifies
as an Unencumbered Property or any Mortgage Note owned by such Subsidiary is
included in the computation of Unencumbered Asset Value, cause such new
Subsidiary (A) to become a party to the Guarantee Agreement, (B) to deliver to
the Administrative Agent a certificate of such Subsidiary, substantially in the
form of Exhibit C, with appropriate insertions and attachments, and (C) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent, all at the times, with respect to clauses (A), (B) and
(C), required by Section 6.2(a) above.

(b)  Upon the addition of any new Real Property as an Unencumbered Property
after the Closing Date, the Borrowers shall deliver to the Administrative Agent
(a) a certificate of a Responsible Officer certifying that such Real Property
satisfies the eligibility criteria set forth in the definition of “Unencumbered
Property”, certifying as to compliance with the financial covenants on a
pro-forma basis after giving effect to the addition of such Real Property as an
Unencumbered Property, which certificate shall include calculations in
reasonable detail demonstrating such compliance, including as to the calculation
of Unencumbered Asset Value, and (b) updated Schedules 4.23(a) and (b) of all
Unencumbered Properties, all at times, with respect to clauses (a) and (b)
required by Section 6.2(a) above.  From and after the date of delivery of such
certificate, schedule and information and so long as such Real Property
continues to satisfy the eligibility criteria set forth in the definition of
“Unencumbered Property”, such Real Property shall be treated as a Unencumbered
Property hereunder.

(c)  Upon the inclusion of any new Mortgage Note in the computation of
Unencumbered Asset Value, the Borrowers shall deliver to the Administrative
Agent an updated schedule of all Mortgage Notes included in the computation of
Unencumbered Asset Value, all at times required by Section 6.2(a) above.

(d)  The Borrowers shall deliver the items described in and required by clauses
(a), (b) and (c) above at the time of the delivery of the Compliance Certificate
pursuant to Section 6.2(a).  The Borrowers will, and will cause each of their
Subsidiaries to, cooperate with the Lenders and the Administrative Agent and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Agreement and the other Loan Documents.

6.11  Notices of Asset Sales, Encumbrances or Dispositions.  The Borrowers shall
deliver to the Administrative Agent and the Lenders written notice not less than
two (2) Business Days prior to a sale, encumbrance with a Lien to secure
Indebtedness or other Disposition of an Unencumbered Property for consideration
in excess of $75,000,000, which is permitted pursuant to Section 7.2(f), Section
7.3(i) or Section 7.5, as applicable.  In addition, simultaneously with delivery
of any such notice, the Loan Parties shall deliver to the Administrative Agent
(A) a certificate of a Responsible Officer certifying that no Default or Event
of Default (including any non-compliance with the financial covenants contained
herein) has occurred and is continuing or would occur on a pro forma basis after
giving effect to the proposed sale, encumbrance or other Disposition, which
certificate shall include calculations in reasonable detail demonstrating
compliance with the financial covenants on a pro-forma basis, including as to
the calculation of Unencumbered Asset Value and (B) an updated schedule of all
Unencumbered Properties.

-66-

 

--------------------------------------------------------------------------------

 

To the extent such proposed transaction would result in a Default or an Event of
Default, the Borrowers shall apply the proceeds of such transaction (together
with such additional amounts as may be required), to prepay the Obligations in
an amount, as determined by the Administrative Agent, equal to that which would
be required to reduce the Obligations so that no Default or Event of Default
would exist.  

6.12  Maintenance of Ratings.  The Operating Partnership shall maintain a senior
unsecured credit rating from each of S&P and Moody’s; provided that if the
rating obtained from such rating agency is a private letter rating that is not
monitored and automatically updated by such rating agency, then the Operating
Partnership shall obtain an annual update of such rating on or before each
anniversary of the Closing Date.

6.13  Use of Proceeds.  The proceeds of the Loans shall be used only for the
purposes set forth in Section 4.16 and in compliance with Section 4.11.  No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.  The Borrowers will not request any Loan, and
the Borrowers shall not use, and shall not permit their Subsidiaries or their
respective directors, officers, employees and agents to use, the proceeds of any
Loan (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in a violation of any Sanctions applicable to any party hereto.

6.14  Trustee Conduct. Take all actions within its power necessary to:

(a)  ensure its compliance with its obligations as trustee under the relevant
trust deed;

(b)  avoid another Person being appointed as trustee of MPT Australia or the
relevant trust (as applicable);

(c)  avoid removal or replacement as the sole trustee of MPT Australia or the
relevant trust (as applicable);

(d)  avoid alteration of the vesting date of MPT Australia or the relevant trust
(as applicable);

(e) ensure that the property of MPT Australia or the relevant trust (as
applicable) is not resettled, set aside or transferred or mixed with any other
property other than as permitted by the relevant trust deed and the Loan
Documents; and

(f) ensure that it does not do anything that will restrict, release, dispose of
or otherwise prejudice its right of indemnity from, and equitable lien over, the
assets of MPT Australia or the relevant trust (as applicable) and its right of
indemnity against the beneficiaries of MPT Australia or the relevant trust (as
applicable) in respect of its obligations under the Loan Documents to which it
is a party or its obligations under the relevant trust deed.

-67-

 

--------------------------------------------------------------------------------

 

Section 7.  NEGATIVE COVENANTS

Holdings and each of the Borrowers hereby jointly and severally agree that, so
long as the Commitments remain in effect or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder (other than contingent
indemnification obligations as to which no claim has been asserted), each of
Holdings and the Borrowers shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly:

7.1  Financial Condition Covenants.  

(a)  Total Leverage Ratio.  Permit the ratio of (i) (A) Total Indebtedness
(other than any such Indebtedness that has been Discharged) minus (B) as of such
date of determination, unrestricted cash and Cash Equivalents of the Group
Members in excess of $10,000,000 that is being held to repay that portion of
Total Indebtedness that matures within twenty-four (24) months of such date of
determination to (ii) Total Asset Value (the “Total Leverage Ratio”) as at the
last day of any period of four (4) consecutive fiscal quarters of the Operating
Partnership or on the date of any incurrence of Indebtedness by the Operating
Partnership or its Subsidiaries hereunder to exceed 60%; provided that such
ratio may exceed 60% in order to permit the Borrowers to consummate a
Significant Acquisition so long as (i) such ratio does not exceed 60% as of the
end of more than four (4) consecutive fiscal quarters and (ii) such ratio does
not exceed 65% as of such date of determination.

(b)  Fixed Charge Coverage Ratio.  Permit the ratio of Total EBITDA to Total
Fixed Charges for any period of four consecutive fiscal quarters of the
Operating Partnership to be less than 1.50 to 1.0.

(c)  Secured Leverage Ratio.  Permit the ratio of (A) (i) the aggregate amount
of all Secured Indebtedness (other than any such Indebtedness that has been
Discharged) minus (ii) as of such date of determination, unrestricted cash and
Cash Equivalents of the Group Members in excess of $10,000,000 that is being
held to repay that portion of Secured Indebtedness that matures within
twenty-four (24) months of such date of determination (the “Secured Debt
Reserve”), and without duplication of the Unsecured Debt Reserve in Section
7.1(f), to (B) Total Asset Value (the “Secured Leverage Ratio”), as at the last
day of any period of four (4) consecutive fiscal quarters of the Operating
Partnership or on the date of any incurrence of Indebtedness by the Operating
Partnership or its Subsidiaries hereunder to exceed 40%.

(d)  [reserved].

(e)  Consolidated Adjusted Net Worth.  Permit Consolidated Tangible Net Worth to
be less than the sum of (i) $3,173,162,500 plus (ii) 75% of Net Cash Proceeds
from issuances of Capital Stock by the Operating Partnership or Holdings after
September 30, 2018.

(f)  Unsecured Leverage Ratio.  Permit the ratio of (i)(A) Unsecured
Indebtedness (other than any such Indebtedness that has been Discharged) minus
(B) as of such date of determination, unrestricted cash and Cash Equivalents of
the Group Members in excess of $10,000,000 that is being held to repay that
portion of Unsecured Indebtedness that matures within twenty-four (24) months of
such date of determination (“Unsecured Debt Reserve”), and without duplication
of the Secured Debt Reserve in Section 7.1(c), to (ii) Unencumbered Asset Value
(the “Unsecured

-68-

 

--------------------------------------------------------------------------------

 

Leverage Ratio”) as at the last day of any period of four consecutive fiscal
quarters of the Operating Partnership or on the date of any incurrence of
Indebtedness by the Operating Partnership or its Subsidiaries hereunder to
exceed 65% and provided further that such ratio may exceed 65% for the fiscal
quarters ending June 30, 2019 and September 30, 2019 in order to permit the
Borrowers to consummate the Healthscope Investment so long as such ratio does
not exceed 75% as of such date of determination.

(g)  Unsecured Interest Coverage Ratio.  Permit the ratio of Unencumbered NOI
for any period of four (4) consecutive fiscal quarters of the Operating
Partnership to Unsecured Interest Expense for such period to be less than 1.75
to 1.0 as at the last day of any period of four (4) consecutive fiscal quarters
of the Operating Partnership or on the date of any incurrence of Indebtedness by
the Operating Partnership or its Subsidiaries hereunder.

(h)  [reserved].  

(i)  Pro Forma Calculations.  

(i)For purposes of the pro-forma calculations to be made pursuant to Sections
7.1(a), (c) and (f) (and the definitions used therein), such calculations shall
be adjusted by (A) excluding from Total Asset Value and Unencumbered Asset Value
the actual value of any assets sold by Holdings or any of its Subsidiaries since
the last day of the prior fiscal quarter and (B) adding to Total Asset Value and
Unencumbered Asset Value the actual value of any assets acquired (or to be
acquired with any borrowing) by Holdings or any of its Subsidiaries since the
last day of the prior fiscal quarter.

(ii)For purposes of the pro-forma calculations to be made pursuant to Sections
7.1(b) and (g) (and the definitions used therein), such calculations shall be
adjusted by (A) excluding from Unencumbered NOI the actual NOI for the relevant
period of any assets sold by Holdings or any of its Subsidiaries since the last
day of the prior fiscal quarter, (B) adding to Unencumbered NOI the projected
NOI for the next four quarters (based on the Operating Partnership’s projections
made in good faith) for any assets acquired (or to be acquired with any
borrowing) by Holdings or any of its Subsidiaries since the last day of the
prior fiscal quarter, (C) excluding from Unsecured Interest Expense, the
Unsecured Interest Expense for the relevant period for any Unsecured
Indebtedness for which Holdings or any of its Subsidiaries is no longer
obligated in respect of, or as the result of the application of proceeds from,
any Unencumbered Properties sold by Holdings or any of its Subsidiaries since
the last day of the prior fiscal quarter, and (D) adding to Unsecured Interest
Expense, the projected Unsecured Interest Expense for the next four quarters
(based on the Operating Partnership’s projections made in good faith) for any
Unsecured Indebtedness assumed or incurred by Holdings or any of its
Subsidiaries since the last day of the prior fiscal quarter.

7.2  Indebtedness.  Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a)  Indebtedness of any Loan Party pursuant to any Loan Document, and the other
Obligations;

-69-

 

--------------------------------------------------------------------------------

 

(b) (i) Indebtedness of the Operating Partnership to any Subsidiary, of MPT
Australia to the Operating Partnership and of any Wholly Owned Subsidiary of the
Operating Partnership to any other Subsidiary, (ii) Indebtedness of the
Operating Partnership or any Wholly Owned Subsidiary of the Operating
Partnership to any non-Wholly Owned Subsidiary of the Operating Partnership, and
(iii) Indebtedness of any non-Wholly Owned Subsidiary to the Operating
Partnership or to any Wholly Owned Subsidiary of the Operating Partnership in an
aggregate amount not to exceed 5% of Total Asset Value at any one time
outstanding;

(c)  Guarantee Obligations incurred in the ordinary course of business by either
Borrower or any of its Subsidiaries of obligations of any Wholly Owned
Subsidiary of either Borrower in an aggregate amount not to exceed $50,000,000
at any one time outstanding;

(d)  Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof that would not
cause a violation of any covenant set forth in Section 7.1 after giving pro
forma effect thereto;

(e)  (i) Indebtedness of the Operating Partnership in respect of the Senior
Notes, and any Additional Senior Unsecured Notes and (ii) Guarantee Obligations
of Holdings and its Subsidiaries, as applicable, in respect of such
Indebtedness;

(f)  additional Indebtedness of Holdings, the Operating Partnership or any of
its Subsidiaries in an aggregate principal amount at any one time outstanding
that would not cause a violation of any covenant set forth in Section 7.1 after
giving pro forma effect to any such additional Indebtedness;

(g)  Indebtedness with respect to obligations of the Borrowers with respect to
Swap Agreements permitted by Section 7.12; and

(h)  Discharged Indebtedness.

7.3  Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a)  Liens for taxes that are not overdue for a period of more than 30 days or
that are being contested in good faith by appropriate proceedings, provided that
adequate reserves with respect thereto are maintained on the books of the
Operating Partnership or its Subsidiaries, as the case may be, in conformity
with GAAP or the equivalent accounting principles in the relevant local
jurisdiction;

(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c)  pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation, or to secure statutory
obligations;

(d)  deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

-70-

 

--------------------------------------------------------------------------------

 

(e)  easements, rights-of-way, restrictions and other similar encumbrances that,
in the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of either Borrower or any of
its Subsidiaries;

(f)  Liens (not affecting the Unencumbered Properties) in existence on the date
hereof listed on Schedule 7.3(f), securing Indebtedness permitted by Section
7.2(d), provided that no such Lien is spread to cover any additional property
that is an Unencumbered Property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased in violation of Section 7.2;

(g)  Liens securing the Obligations;

(h)  any interest or title of a lessor under any lease entered into by either
Borrower or any of its Subsidiaries in the ordinary course of its business and
covering only the assets so leased;

(i)  Liens (not affecting the Unencumbered Properties) securing Indebtedness
constituting Indebtedness permitted by Section 7.2(f), and Liens (not affecting
Unencumbered Properties) incurred in connection with the cash collateralization
of any Swap Agreement permitted by Section 7.12;

(j)  Liens (not affecting the Unencumbered Properties) arising from judgments or
orders for the payment of money (or appeal or other surety bonds relating
thereto) not constituting an Event of Default under Section 8;

(k)  Liens (i) of a collection bank arising under section 4-208 or 4-210 of the
Uniform Commercial Code or other similar provisions of applicable law on the
items in the course of collection and (ii) in favor of a banking or other
financial institution arising as a matter of common or statutory law or under
customary general terms and conditions encumbering deposits or other funds
maintained with a financial institution (including the right of setoff);

(l)  Liens (i) on advances of cash or Cash Equivalents in favor of the seller of
any property to be acquired in an Investment permitted hereunder to be applied
against the purchase price for such Investment or other acquisition, and
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted hereunder, in each case, solely to the extent such Investment or other
acquisition or Disposition, as the case may be, would have been permitted on the
date of the creation of such Lien or on the date of any contract for such
Investment or Disposition;

(m)  Liens that are customary contractual rights of setoff or banker’s liens (i)
relating to the establishment of depository relations with banks or other
deposit-taking financial institutions in the ordinary course and not given in
connection with the issuance of Indebtedness, (ii) relating to pooled deposit,
automatic clearinghouse accounts or sweep accounts of Holdings, either Borrower
or any of the Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of Holdings, either
Borrower or any of the Subsidiaries, or (iii) relating to securities accounts of
Holdings, either Borrower or any of the Subsidiaries incurred in the ordinary
course of business of Holdings, either Borrower or any of the Subsidiaries;

-71-

 

--------------------------------------------------------------------------------

 

(n)  Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(o)  customary rights of first refusal and tag, drag and similar rights in joint
venture agreements entered into in the ordinary course of business;

(p)  customary Liens of an indenture trustee on money or property held or
collected by it to secure fees, expenses and indemnities owing to it by any
obligor under an indenture;

(q)  Liens on Real Property where a Group Member is insured against such Liens
by title insurance;

(r)  the interests of lessees and lessors under leases or subleases of, and the
interest of managers or operators with respect to, real or personal property
made in the ordinary course of business;

(s)  Liens securing assessments or charges payable to a property owner
association or similar entity, which assessments are not yet due and payable or
are being contested in good faith by appropriate proceedings diligently
conducted, and for which adequate reserves with respect thereto, to the extent
required by GAAP, are maintained on the books of the applicable Person; and

(t)  Liens on a Property (other than an Unencumbered Property) acquired by
either Borrower and or any of its Subsidiaries after the date hereof and which
are in place at the time such Property is so acquired and not created in
contemplation of such acquisition.

7.4  Fundamental Changes.  (a) Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business (including, in each case, pursuant to an LLC Division),
except that:

(i)any Subsidiary of a Borrower may be merged, consolidated or amalgamated with
or into such Borrower (provided that such Borrower shall be the continuing or
surviving corporation) or with or into any Wholly Owned Subsidiary of a Borrower
(provided that a Wholly Owned Subsidiary of a Borrower shall be the continuing
or surviving corporation);

(ii)any Subsidiary of a Borrower may Dispose of any or all of its assets (i) to
a Borrower or any Wholly Owned Subsidiary of a Borrower (upon voluntary
liquidation or otherwise) or (ii) pursuant to a Disposition permitted by Section
7.5;

(iii)any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation; and

(iv)any non-Wholly Owned Subsidiary of a Borrower may merge, consolidate or
amalgamate with any other non-Wholly Owned Subsidiary of a Borrower.

-72-

 

--------------------------------------------------------------------------------

 

(b)  With respect to Holdings or any Borrower, enter into any merger,
consolidation, amalgamation or reorganization transaction that would result in
such Person being organized under the laws of a jurisdiction other than the
United States.

7.5  Disposition of Property.  Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

(a)  the Disposition of obsolete or worn out property in the ordinary course of
business;

(b)  the sale of inventory, receivables and other current assets and any
immaterial assets in the ordinary course of business;

(c)  Dispositions permitted by clause (i) of Section 7.4(b);

(d)  the sale or issuance of any Subsidiary’s Capital Stock to a Borrower or any
Wholly Owned Subsidiary of a Borrower;

(e)  to the extent allowable under Section 1031 of the Code, any exchange of
like property (excluding any boot thereon) for use in a permitted business
between any Borrower or any Subsidiary and another Person;

(f)  the voluntary unwinding of any Cash Management Services or Swap Agreements;

(g)  the Disposition of other property, assets or Capital Stock so long as (i)
no Default or Event of Default has occurred and is continuing, or would occur
after giving effect thereto and (ii) the Borrowers comply with Section 6.11, if
applicable;

(h)  the creation, granting, perfection or realization of any Lien permitted
under this Agreement; the license or sublicense of intellectual property or
other general intangibles; the lease, assignment or sublease of property in the
ordinary course of business so long as the same does not materially interfere
with the business of Holdings, the Borrowers and their Subsidiaries, taken as a
whole; and any sale or disposition of property in connection with scheduled
turnarounds, maintenance and equipment and facility updates;

(i)  the surrender or waiver of contract rights or settlement, release or
surrender of a contract, tort or other litigation claim in the ordinary course
of business;

(j)  (i) any exchange or swap of assets, or lease, assignment or sublease of any
real property or personal property of like property for use in a business
permitted by Section 6.18 and (ii) Dispositions of property to the extent that
(x) such property is exchanged for credit against the purchase price of similar
replacement property or (y) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property;

(k)  Dispositions of cash and Cash Equivalents;

-73-

 

--------------------------------------------------------------------------------

 

(l)   any Disposition (i) arising from foreclosure, casualty, condemnation or
any similar action or transfers by reason of eminent domain with respect to any
property or other asset of Holdings, any Borrower or any of their Subsidiaries;
and

(m)  the transfer for fair value of property (including Capital Stock of
Subsidiaries) to another Person in connection with a joint venture arrangement
with respect to the transferred property.

7.6  Restricted Payments.  Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:

(a)  any Subsidiary of the Operating Partnership may make Restricted Payments to
the Operating Partnership or any Wholly Owned Subsidiary of the Operating
Partnership, and any Subsidiary of the Operating Partnership may make Restricted
Payments to any other Subsidiary and any other holders of its Capital Stock so
long as such Restricted Payments are made on a pro rata basis or otherwise in
accordance with the applicable governing documents;

(b)  the Operating Partnership may make Restricted Payments to Holdings (and
Holdings may make Restricted Payments of such amount to its shareholders) in an
amount not to exceed 95% of Normalized Adjusted FFO attributable to the period
of four (4) fiscal quarters then ended, unless such Restricted Payment is
necessary in order for Holdings to maintain its status as a REIT and to avoid
any U.S. federal income taxes on the taxable income of Holdings or any excise
tax under Section 4981 of the Code; provided that (i) if an Event of Default has
occurred and is continuing, the Operating Partnership may only make Restricted
Payments to Holdings in the amounts required to be made by Holdings in order to
maintain its status as a REIT and (ii) the Operating Partnership may not make
any Restricted Payments to Holdings if the Obligations have been declared due
and payable.

(c)  redemptions, repurchases, retirements or other acquisitions of Capital
Stock in Holdings, the Operating Partnership or any of the Subsidiaries deemed
to occur upon exercise of stock options or warrants or similar rights if such
Capital Stock represent a portion of the exercise price of, or tax withholdings
with respect to, such options or warrants or similar rights;

(d)  the Operating Partnership and the Subsidiaries may pay (or make Restricted
Payments to allow Holdings or any direct or indirect parent thereof to pay, so
long as in the case of any payment in respect of Capital Stock of any direct or
indirect parent of Holdings, the amount of such Restricted Payment is directly
attributable to the Capital Stock of Holdings owned directly or indirectly by
such parent) for the repurchase, retirement or other acquisition or retirement
for value of Capital Stock of Holdings (or such direct or indirect parent
thereof) held by any future, present or former officers, directors, employees,
members of management and consultants (or their respective estates, executors,
administrators, heirs, family members, legatees, distributes, spouses, former
spouses, domestic partners and former domestic partners) of Holdings (or any
direct or indirect parent of Holdings) or any of its Subsidiaries in connection
with the death, disability, retirement or termination of employment of any such
Person (or a breach of any non-compete or other restrictive covenant or
confidentiality obligations of any such Person at any time after such Person’s
disability, retirement or termination of employment); and

-74-

 

--------------------------------------------------------------------------------

 

(e)  (i) redemptions, repurchases, retirements or other acquisitions of Capital
Stock in connection with or pursuant to any joint venture agreement, and (ii)
the declaration and payment of dividends or other distributions on any
non-Wholly Owned Subsidiary’s Capital Stock, in each case based on the relevant
ownership interests in the relevant class of Capital Stock.

7.7  Acquisition Documents.  Until such time as MPT Australia has acquired each
of the Acquired Properties, (a) amend, modify or waive, or consent to any
departure from the terms of, the Acquisition Agreements or any other Acquisition
Document that is based on an exhibit to any of the Acquisition Agreements, in
each case if same are materially adverse to the Lenders, without the consent of
the Arrangers (such consent not to be unreasonably withheld, delayed or
conditioned) (it being understood that each of the following shall be deemed
materially adverse to the Lenders: (i) any amendment or modification to the
definitions of “Escrow Funding Amount” and “Step Up Escrow Funding Amount” (as
such terms are defined in the Bilateral Deed) or any other definition or
provision of the Acquisition Documents that has the effect of increasing the
Escrow Funding Amount or the Step Up Escrow Funding Amount, unless such increase
is to be funded from sources other than the Loans, (ii) any amendment or
modification to Sections 3.2, 3.3, 3.4, 7 or 8 of the Bilateral Deed or Section
7.4 of the Commitment Deed, (iii) any amendment or modification to the
definition of (x) “Material Adverse Change” (as defined in the Commitment Deed),
or (y) “Implementation Deed MAC Condition” or “Implementation Condition” (as
such terms are defined in the Bilateral Deed) and (iv) any consent or waiver
given by the Operating Partnership, or by Brookfield or any Brookfield Related
Party (as such terms are defined in the Implementation Deed), as to any matter
that would but for such consent constitute a departure from the terms of any of
the provisions referenced in clause (i), (ii) or (iii) above) and (b) the
Operating Partnership shall not have consented to any amendment, modification or
waiver or to any departure from the terms of the Implementation Deed if same is
materially adverse to the Lenders, without the consent of the Arrangers (such
consent not to be unreasonably withheld, delayed or conditioned) (it being
understood that any amendment or modification to the definition of “Material
Adverse Change” (as defined in the Implementation Deed) shall be deemed
materially adverse to the Lenders).

7.8  Investments.  Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except Permitted Investments.

7.9  [Reserved].

7.10  Transactions with Affiliates.  Enter into any material transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than Holdings, the Operating Partnership or any Wholly Owned
Subsidiary of the Operating Partnership) unless such transaction is (i) for
payments of compensation, perquisites and fringe benefits arising out of any
employment or consulting relationship in the ordinary course of business, (ii)
for payments of Restricted Payments permitted by this Agreement, (iii) between
or among Loan Parties, or (iv) (A) otherwise not prohibited under this Agreement
and (B) in the ordinary course of business of the relevant Group Member, and
(C) upon fair and reasonable terms no less favorable to the relevant Group
Member than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate.  

-75-

 

--------------------------------------------------------------------------------

 

7.11  Sales and Leasebacks.  Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member.

7.12  Swap Agreements.  Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
the Operating Partnership or any Subsidiary and for which the Operating
Partnership or such Subsidiary has actual exposure (other than those in respect
of Capital Stock or the Senior Notes, or any Additional Senior Unsecured Notes)
and (b) Swap Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Operating Partnership or any Subsidiary.

7.13  Changes in Fiscal Periods.  Permit the fiscal year of the Operating
Partnership to end on a day other than December 31 or change the Operating
Partnership’s method of determining fiscal quarters.

7.14  Negative Pledge Clauses.  Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
to create, incur, assume or suffer to exist any Lien upon any of its property
(including equity interests owned by such Group Member) or revenues, whether now
owned or hereafter acquired (which, for the avoidance of doubt, shall exclude
any agreement that requires maintenance of financial covenant ratios regarding
amounts of secured debt or unencumbered assets), other than (a) this Agreement
and the other Loan Documents, (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby), (c) any restrictions set forth in the organizational
documents of the Subsidiaries of the Operating Partnership listed on Schedule
ES, (d) any restrictions set forth in the 2012 Senior Unsecured Note Indenture,
the 2013 Senior Unsecured Note Indenture or any Additional Senior Unsecured
Indentures, (e) customary restrictions and conditions contained in any agreement
relating to the sale of any property pending the consummation of such sale;
provided that (1) such restrictions apply only to the property to be sold, and
(2) such sale is permitted hereunder, (f) covenants in any one or more
agreements governing Indebtedness permitted under Section 7.2 entered into after
the Closing Date that are not materially more restrictive with respect to either
Borrower and its Subsidiaries than the equivalent restrictions set forth in the
Loan Documents, (g) any encumbrance or restriction in connection with an
acquisition of property, so long as such encumbrance or restriction relates
solely to the property so acquired and was not created in connection with or in
anticipation of such acquisition, (h) restrictions by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses or similar agreements entered into in the ordinary course of
business (provided that such restrictions are limited to the property or assets
secured by such Liens or the property or assets subject to such leases, licenses
or similar agreements, as the case may be), (i) provisions limiting the
disposition or distribution of assets or property in joint venture agreements,
stock sale agreements and other similar agreements, in each case, to the extent
permitted under this Agreement and only if entered into with the approval of the
Board of Directors of Holdings, which limitation is applicable only to the
assets that are the subject of such agreement,

-76-

 

--------------------------------------------------------------------------------

 

(j) Contractual Obligations that are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary, so long as such Contractual Obligations
were not entered into in contemplation of such Person becoming a Subsidiary,
(k) are required by or pursuant to applicable law, (l) are customary
restrictions on leases, subleases, licenses, sublicenses, Capital Stock, or
asset sale agreements and other similar agreements otherwise permitted hereby so
long as such restrictions relate to the assets subject thereto, and (m) are
customary provisions restricting assignment of any agreement entered into in the
ordinary course of business.

7.15  Clauses Restricting Subsidiary Distributions.  Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of either Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, either Borrower or any Subsidiary of either Borrower, (b) make loans or
advances to, or other Investments in, either Borrower or any Subsidiary of
either Borrower or (c) transfer any of its assets to either Borrower or any
Subsidiary of either Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, the Senior Note Indenture, the 2012 Senior Unsecured Note Indenture,
the 2013 Senior Unsecured Note Indenture or any Additional Senior Unsecured
Indentures, (ii) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary,
(iii) any restrictions set forth in the organizational documents of the
Subsidiaries of the Borrowers listed on Schedule ES, (iv) applicable
Requirements of Law, (v) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of a Subsidiary, (vi) any
holder of a Lien permitted by Section 7.3 restricting the transfer of the
property subject to such permitted Lien, (vii) any agreement in effect at the
time such Subsidiary becomes a Subsidiary of either Borrower, so long as such
agreement was not entered into in connection with or in contemplation of such
Person becoming a Subsidiary of a Borrower, and (viii) any restrictions in any
one or more agreements governing Indebtedness permitted under Section 7.2
entered into after the Closing Date that are not materially more restrictive
with respect to either Borrower and its Subsidiaries than the equivalent
restrictions set forth in the Loan Documents.

7.16  Lines of Business.  Enter into any business, either directly or through
any Subsidiary, except for those businesses in which the Operating Partnership
and its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto.

Section 8.  EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

 

(a)  the Borrowers shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrowers shall fail to pay any
interest on any Loan, or any other amount payable hereunder or under any other
Loan Document, within five days after any such interest or other amount becomes
due in accordance with the terms hereof; or

-77-

 

--------------------------------------------------------------------------------

 

(b)  any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate (i) in any material respect on or as of the date made or
deemed made or (ii) in the case of any representation or warranty qualified by
“materiality”, “Material Adverse Effect” or any similar language, in any respect
(after giving effect to such materiality qualifier) on or as of the date made or
deemed made; or

(c)  any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and any Borrower only), Section 6.7(a), Section 6.13, or Section 7 of
this Agreement or Section 4 of the Guarantee Agreement; or

(d)  any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrowers from
the Administrative Agent or the Required Lenders; provided that if such default
is capable of being cured but cannot be cured within such 30 day period and so
long as the Borrowers shall have commenced to cure such default within such 30
day period and shall be diligently pursuing such cure, the Borrowers shall have
an additional 30 day period to cure such default; or

(e)  any Group Member (other than an Immaterial Subsidiary) shall: (i) default
in making any payment of any principal of any Indebtedness (including any
Guarantee Obligation, but excluding the Loans) on the scheduled or original due
date with respect thereto; or (ii) default in making any payment of any interest
on any such Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or (iii)
default in the observance or performance of any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or beneficiary of such Indebtedness (or a trustee
or agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Indebtedness to become due, prepaid, repurchased,
defeased or redeemed prior to its stated maturity or (in the case of any such
Indebtedness constituting a Guarantee Obligation) to become payable; provided,
that a default, event or condition described in clause (i), (ii) or (iii) of
this paragraph (e) shall not at any time constitute an Event of Default unless,
at such time, one or more defaults, events or conditions of the type described
in clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate (x) $50,000,000, in the case of Recourse
Indebtedness or (y)$100,000,000 in the case of Nonrecourse Indebtedness;
provided further that this clause (e) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness, if such sale or transfer is permitted
hereunder; or

-78-

 

--------------------------------------------------------------------------------

 

(f)  (i) any Group Member (other than an Immaterial Subsidiary) shall: (i)
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, administration,
winding‑up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, Controller, conservator or other similar official for it or for all
or any substantial part of its assets, or any Group Member (other than an
Immaterial Subsidiary) shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against any Group Member (other than
an Immaterial Subsidiary) any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or (iii) any Group Member (other than an
Immaterial Subsidiary) shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, or pass a resolution in favor
of, any of the acts set forth in clause (i) or (ii) above; or (iv) any Group
Member (other than an Immaterial Subsidiary) shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due (or, in respect of MPT Australia or another Loan Party organized and
existing under the laws of Australia (or any of its jurisdictions), is presumed
under the Australian Corporations Act to be unable to pay its debts as they
become due  and payable whether at stated maturity or otherwise); or

(g)  (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan; or (ii)
any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of any Group Member or any
Commonly Controlled Entity; or (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA; or (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA; or
(v) any Group Member or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Required Lenders would be reasonably likely to, incur
any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan; and in each case in clauses (i) through
(v) above, such event or condition, together with all other such events or
conditions, if any, would, in the reasonable judgment of the Required Lenders,
reasonably be expected to have a Material Adverse Effect; or

(h)  one or more final judgments or decrees shall be entered against any Group
Member (other than an Immaterial Subsidiary) involving in the aggregate a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has not denied coverage) of $50,000,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof; or

(i)  any of the Loan Documents shall cease, for any reason, to be in full force
and effect, or any Loan Party or any Affiliate of any Loan Party shall so assert
other than as expressly permitted hereunder or thereunder; or

-79-

 

--------------------------------------------------------------------------------

 

(j)  [reserved]; or

(k)  (i) (any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)‑5 under the Exchange Act), directly or indirectly, of more than 40% of the
outstanding common stock of Holdings; or (ii) the board of directors of Holdings
shall cease to consist of a majority of Continuing Directors; or (iii) Holdings
shall cease to own and control, of record and beneficially, 100% of the
outstanding Capital Stock of the general partner of the Operating Partnership or
shall cease to own and control, of record and beneficially, 90% of each class of
outstanding Capital Stock of the Operating Partnership free and clear of all
Liens; or (iv) the Operating Partnership shall cease to own, directly or
indirectly, and control, of record and beneficially, 100% of each class of
outstanding Capital Stock of MPT Australia free and clear of all Liens; or (v) a
Specified Change of Control shall occur; or

(l)  Holdings shall (i) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
(A) those incidental to its ownership of the Capital Stock of the Operating
Partnership, (B) the maintenance of its legal existence (including the ability
to incur fees, costs and expenses relating to such maintenance), (C) the
performance of its obligations and payments with respect to the Loan Documents
and any other agreements permitted hereunder, (D) any public offering of its
common stock or any other issuance of its Capital Stock or hold proceeds
thereof, (E) making payments or Restricted Payments to the extent otherwise
permitted hereunder, (F) making Investments in its Subsidiaries, (G)
participating in tax, accounting and other administrative matters as a member of
the consolidated, combined, unitary or similar group that included Holdings and
the Operating Partnership, (H) holding any cash, Cash Equivalents or other
property received in connection with Restricted Payments received from, and
Investments in Holdings made by, its Subsidiaries, contributions to its capital
or in exchange for the issuance of Capital Stock and Investments received in
respect of any of the foregoing pending application thereof by Holdings, and (I)
providing indemnification and contribution, directors, officers, employees,
members of management and consultants; or (ii) incur, create, assume or suffer
to exist any Indebtedness or other liabilities or financial obligations, except
(w) Indebtedness incurred with respect to guarantees of the Senior Notes, or
other Indebtedness of the Operating Partnership and its Subsidiaries that is
permitted by Section 7.2, (x) nonconsensual obligations imposed by operation of
law, (y) obligations pursuant to the Loan Documents to which it is a party and
(z) obligations with respect to its Capital Stock; or (iii) own, lease, manage
or otherwise operate any properties or assets (including cash (other than cash
received in connection with dividends made by the Operating Partnership in
accordance with Section 7.6 pending application in the manner contemplated by
said Section) and cash equivalents) other than the ownership of shares of
Capital Stock of the Operating Partnership; or

(m)  with respect to MPT Australia Trustee or any other Person that may from
time to time act as a trustee of any other Loan Party that is a trust organized
and existing under the laws of Australia: (i) a new or additional trustee is
appointed with respect thereto (other than with the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld,
conditioned or delayed); (ii) the beneficiaries thereof resolve to wind up MPT
Australia or the relevant trust (as applicable); (iii) MPT Australia Trustee or
the relevant trustee (as applicable) is required to wind up MPT Australia or the
relevant trust (as applicable) under the relevant trust deed; (iv) the winding
up of MPT Australia or the relevant trust (as applicable) has commenced; (iv)
MPT Australia or the relevant trust (as applicable) is held not to have been
constituted or to

-80-

 

--------------------------------------------------------------------------------

 

have been imperfectly constituted; (v) MPT Australia Trustee or the relevant
trustee (as applicable) ceases to be authorized under MPT Trust or the relevant
trust (as applicable) to hold the property of MPT Australia or the relevant
trust (as applicable) in its name and to perform its obligations under the Loan
Documents; or (vi) MPT Australia Trustee or the relevant trustee (as applicable)
ceases to be entitled to be indemnified out of the assets of the MPT Australia
or the relevant trust (as applicable) in respect of its obligations under the
Loan Documents or to have a lien over them; then, and in any such event, (A) if
such event is an Event of Default specified in clause (i), (ii), (iii) or (iv)
of paragraph (f) above with respect to any Borrower or Holdings, automatically
the Commitments shall immediately terminate and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents shall immediately become due and payable, and (B) if such event is any
other Event of Default, either or both of the following actions may be
taken:  (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrowers declare the Commitments to be terminated
forthwith, whereupon the Commitments shall immediately terminate; and (ii) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrowers, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents.  Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrowers.

In the event that following the occurrence or during the continuance of any
Event of Default, the Administrative Agent or any Lender, as the case may be,
receives any monies in connection with the enforcement of any the Loan
Documents, such monies shall be distributed for application as follows:

 

(a)First, to the payment of, or (as the case may be) the reimbursement of the
Administrative Agent for or in respect of, all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in connection with the collection of such monies by the
Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Agreement or any of the other
Loan Documents or in support of any provision of adequate indemnity to the
Administrative Agent against any taxes or liens which by law shall have, or may
have, priority over the rights of the Administrative Agent to such monies;

 

(b)Second, to pay any fees or expense reimbursements then due to the Lenders
from the Loan Parties;

 

(c)Third to pay interest then due and payable on the Loans,

 

(d)Fourth, to payment of Obligations constituting principal on the Loans
and  obligations under Cash Management Services and Lender Swap Agreements due
to the Administrative Agent or any Lender or any Affiliate of the Administrative
Agent or any Lender by the Loan Parties, in each case ratably among the Lenders,
the Administrative Agent and their Affiliates in proportion to the amounts
described in this clause Fourth payable to them; and

 

-81-

 

--------------------------------------------------------------------------------

 

(e)Fifth, to the payment of any other Obligation due to the Administrative Agent
or any Lender or any Affiliate of the Administrative Agent or any Lender by the
Loan Parties.

 

Notwithstanding the foregoing: (x) amounts received from any Guarantor shall not
be applied to any Excluded Swap Obligation of such Guarantor, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation otherwise set forth in clauses (d) and (e) above and (y)
Obligations arising pursuant to Cash Management Services and Lender Swap
Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable provider of such Cash Management Services or the applicable
counterparty to such Lender Swap Agreement, as the case may be (i.e., a Lender
or an Affiliate of a Lender, it being understood and agreed that the
Administrative Agent and its Affiliates shall not be required to provide any
such notice).  Each Person that is not a party to this Agreement and has given a
notice contemplated by clause (y) of the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.

 

Section 9.  THE AGENTS  

9.1  Appointment.  Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein.  Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 10.1), and (c) except
as expressly set forth herein, the Administrative Agent shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to Holdings, either Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.  

9.2  Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys‑in‑fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in‑fact
selected by it with reasonable care.

-82-

 

--------------------------------------------------------------------------------

 

9.3  Exculpatory Provisions.  Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys‑in‑fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of any Loan Party a party thereto to perform its obligations hereunder or
thereunder.  The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.  The
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into or monitor compliance with the provisions
hereof relating to Disqualified Institutions.  Without limiting the generality
of the foregoing, the Administrative Agent shall not ‎(x) be obligated to
ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Institution or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any ‎Disqualified
Institution.‎

9.4  Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Holdings or either Borrower), independent accountants and
other experts selected by the Administrative Agent.  The Administrative Agent
may deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent.  The Administrative Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

9.5  Notice of Default.  The Administrative Agent shall be deemed not to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, Holdings or the
Operating Partnership referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”.  In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall

-83-

 

--------------------------------------------------------------------------------

 

give notice thereof to the Lenders.  The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

9.6  Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys‑in‑fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent, any Arranger or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon any Agent, any Arranger or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Loan Parties and their affiliates.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys‑in‑fact or affiliates.

9.7  Indemnification.  To the extent that the Borrowers fail to pay any amount
required to be paid by them to the Administrative Agent under Section 10.5, each
Lender severally agrees to pay to the Administrative Agent such Lender’s Delayed
Draw Term Percentage (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.

9.8  Agent in Its Individual Capacity.  Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent.  With respect to its
Loans made or renewed by it, each Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender” and “Lenders”
shall include each Agent in its individual capacity.

-84-

 

--------------------------------------------------------------------------------

 

9.9  Successor Administrative Agent.  The Administrative Agent may resign as
Administrative Agent upon ten (10) days’ notice to the Lenders and the Operating
Partnership.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or Section
8(f) with respect to either of the Borrowers shall have occurred and be
continuing) be subject to approval by the Operating Partnership (which approval
shall not be unreasonably withheld or delayed), whereupon such successor agent
shall succeed to the rights, powers and duties of the Administrative Agent, and
the term “Administrative Agent” shall mean such successor agent effective upon
such appointment and approval, and the former Administrative Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is ten
(10) days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 and Section 10.05 shall continue to inure to its benefit, and to
the benefit of its sub‑agents and their respective Related Parties, in each
case, as to any actions taken or omitted to be taken by any of them (i) while
the retiring Administrative Agent was acting as Administrative Agent under this
Agreement and the other Loan Documents and (ii) after such resignation for as
long as any of them continues to act in any capacity hereunder or under the
other Loan Documents, including in respect of any actions taken in connection
with transferring the agency to any successor Administrative Agent.

9.10  Other Agents.  The Co-Syndication Agents and the Arrangers shall not have
any duties or responsibilities hereunder in its capacity as such.

9.11  Certain ERISA Matters.  

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of either Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

-85-

 

--------------------------------------------------------------------------------

 

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of either Borrower or any other Loan Party, that the Administrative Agent is not
a fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

Section 10.  MISCELLANEOUS  

10.1  Amendments and Waivers.  Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1.  The Required Lenders
and each Loan Party party to the relevant Loan Document may, or, with the
written consent of the Required Lenders, the Administrative Agent and each Loan
Party party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall: (i) forgive or reduce the principal amount or
extend the final scheduled date of maturity of any Loan, reduce the stated rate
of any interest or fee payable hereunder (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Required Lenders and (y) that
any amendment or modification of defined terms used in the financial covenants
in this Agreement shall not constitute a reduction in the rate of interest or
fees for purposes of this clause (i)), extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s

-86-

 

--------------------------------------------------------------------------------

 

Commitment, in each case without the written consent of each Lender directly
affected thereby; (ii) eliminate or reduce the voting rights of any Lender under
this Section 10.1 without the written consent of such Lender; (iii) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, or release Holdings from its
obligations under the Guarantee Agreement, in each case without the written
consent of all Lenders; (iv) amend, modify or waive any provision of Section 9
without the written consent of the Administrative Agent; or (v) change Section
2.17(a), (b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender affected
thereby.  Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent and all future holders of the
Loans.  In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.  

Notwithstanding any provision herein to the contrary, if the Administrative
Agent and the Operating Partnership acting together identify any ambiguity,
omission, mistake, typographical error or other defect in any provision of this
Agreement or any other Loan Document (including the schedules and exhibits
thereto), then the Administrative Agent and the Operating Partnership shall be
permitted to amend, modify or supplement such provision to cure such ambiguity,
omission, mistake, typographical error or other defect, and such amendment shall
become effective without any further action or consent of any other party to
this Agreement.

10.2  Notices.  (a)  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of Holdings, the Borrowers and the
Administrative Agent, and as set forth in an Administrative Questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Holdings:

Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL  35242

 

Attention:    R. Steven Hamner

 

Telecopy:    (205) 969-3756

 

Telephone:    (205) 969-3755

 

 

The Operating

Partnership (individually) or

both Borrowers:

MPT Operating Partnership, L.P.

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL  35242

 

Attention:    R. Steven Hamner

 

Telecopy:    (205) 969-3756

 

Telephone:    (205) 969-3755

 

 

-87-

 

--------------------------------------------------------------------------------

 

 

With a copy to:

Goodwin Procter LLP

100 Northern Avenue

Boston, MA  02210

 

Attention:    Edward Matson Sibble, Jr.

 

Telecopy:    (617) 523-1231

 

Telephone:    (617) 570-1000

 

 

MPT Australia

(individually):

Evolution Trustees Limited, as trustee of MPT Australia Realty Trust

Suite 703B, Level 7

1 York Street

Sydney, NSW 2000

Attention:     Rupert Smoker

Telephone:     (612) 8886-5150

 

 

 

With copies to:

Goodwin Procter LLP

100 Northern Avenue

Boston, MA  02210

Attention:     Edward Matson Sibble, Jr.

Telecopy:     (617) 523-1231

Telephone:     (617) 570-1000

 

 

 

MPT Operating Partnership, L.P.

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL  35242

Attention:R. Steven Hamner

Telecopy:(205) 969-3756

Telephone:(205) 969-3755

 

 

If to the Administrative Agent for requests

relating to Loans:

 

Bank of America, N.A.

Gateway Village – 900 Bldg.

900 W Trade St.

Mailcode: NC1-026-06-04

Charlotte, NC 28255-0001

Attention:  Donna Barron

Email:  donna.h.barron@baml.com

Telecopy:    704-804-5235

Telephone: 980-387-3426

 

 

-88-

 

--------------------------------------------------------------------------------

 

Other Notices to

Administrative Agent:

 

Bank of America, N.A.

2380 Performance Dr., Bldg. C

MailCode: TX2-984-03-26

Richardson, TX 75082

Attention: Mary Lawrence

Email: mary.lawrence-agency@baml.com

Telecopy: 214-416-0839 

Telephone: 469-201-8825

 

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

(b)  Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

(c)  Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(d)  Electronic Systems.

(i)Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.

(ii)Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy or completeness of any Communication or the adequacy of such Electronic
Systems and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of

-89-

 

--------------------------------------------------------------------------------

 

merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or any Electronic System.  In
no event shall the Administrative Agent or any of its Related Parties (each an
“Agent Party,” and collectively, the “Agent Parties”) have any liability to
wither Borrower or any other Loan Party, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of either Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System.  “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent or any
Lender by means of electronic communications pursuant to this Section, including
through an Electronic System.

10.3  No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law or otherwise available.  No waiver of any provision of this
Agreement or consent to any departure by ether Borrower therefrom shall in any
event be effective unless the same shall be permitted by Section 10.1, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  Without limiting the generality of the foregoing,
the making of a Loan shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default at the time.

10.4  Survival.  All covenants, representations and warranties made by either
Borrower hereunder, in the other Loan Documents and in any document, certificate
or statement delivered pursuant hereto or in connection herewith shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of the Loans
and other extensions of credit hereunder, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.18,
2.19, 2.20 and 10.5 and Article IX shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination the Commitments or the
termination of this Agreement or any provision hereof.

-90-

 

--------------------------------------------------------------------------------

 

10.5  Payment of Expenses and Taxes.  The Borrowers agree (a) to pay or
reimburse the Administrative Agent and the Arrangers and their respective
Affiliates for all its reasonable and documented out‑of‑pocket costs and
expenses incurred in connection with the development, syndication, preparation
and execution of, and any amendment, supplement or modification to, this
Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and including such costs
and expenses incurred under Section 6.10 and 6.11, with statements with respect
to the foregoing to be submitted to the Borrowers prior to the Funding Date (in
the case of amounts to be paid on the Funding Date) and from time to time
thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent for all its documented out-of-pocket costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents (including any workout or restructuring or negotiations in respect
thereof) , including the documented fees and disbursements and other
out-of-pocket costs of counsel to each Lender and of counsel to the
Administrative Agent, (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify, and hold each Lender and the Administrative Agent and their
respective officers, directors, employees, affiliates, advisors, trustees,
agents and controlling persons (each, an “Indemnitee”) harmless from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever (except for Taxes, other than Taxes that represent losses, costs or
expenses arising from any non-Tax claims) incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by either Borrower or any other
Loan Party with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of the
Properties and the reasonable documented fees and expenses of legal counsel in
connection with claims, actions or proceedings by any Indemnitee against any
Loan Party under any Loan Document or asserted against any Indemnitee (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided, that the Borrowers shall have no obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence,
willful misconduct or material breach of Loan Document obligations of such
Indemnitee.  Without limiting the foregoing, and to the extent permitted by
applicable law, each Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee.  All
amounts due under this Section 10.5 shall be payable not later than ten (10)
Business Days after written demand therefor.  Statements payable by the
Borrowers pursuant to this Section 10.5 shall be submitted to R. Steven Hamner
(Telephone No. (205) 969-3755) (Telecopy No. (205) 969-3756), at the address of
the Borrowers set forth in Section 10.2, or to such other Person or address as
may be hereafter designated by the Borrowers in a written notice to the
Administrative Agent.  The agreements in this Section 10.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

-91-

 

--------------------------------------------------------------------------------

 

10.6  Successors and Assigns; Participations and Assignments.  (a)   The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) no Loan Party may assign or otherwise transfer any of its rights
or obligations hereunder or under any other Loan Document without the prior
written consent of each Lender (and any attempted assignment or transfer by any
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)  (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons that are Eligible Assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent of:

(A) the Operating Partnership (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Operating Partnership shall be
required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default has occurred and is
continuing, any other Person that is an Eligible Assignee; and provided further
that the Operating Partnership shall be deemed to have consented to an
assignment unless it shall have objected thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; and

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed).

(ii)Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than AUD5,000,000 unless the
Operating Partnership and the Administrative Agent otherwise consent, provided
that (1) no such consent of the Operating Partnership shall be required if an
Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;

-92-

 

--------------------------------------------------------------------------------

 

(B) the assigning Lender and the Assignee party to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(D) no assignments shall be permitted (other than by Bank of America) until the
earlier of (1) the completion of the primary syndication of the Delayed Draw
Term Facility (as determined by BofA Securities, Inc.) and (2) 90 days after the
Funding Date.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an affiliate of a Lender or (c) an entity or an
affiliate of an entity that administers or manages a Lender.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.5).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, absent
manifest error, and the Borrowers, the Administrative Agent, and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by any Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.  The obligations of the Borrowers under
the Loan Documents are registered obligations and the right, title and interest
of the Lenders and their Assignees in and to such obligations shall be
transferable only upon notation of such transfer in the Register. This Section
10.6(b)(iv) shall be construed so that such obligations are at all times
maintained in “registered from” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code and any related regulations (and any other relevant or
successor provisions of the Code or such regulations).

-93-

 

--------------------------------------------------------------------------------

 

(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)  (i)Any Lender may, without the consent of the Borrowers or the
Administrative Agent, sell participations to one or more banks or other entities
(other than Holdings, any Borrower or any of their respective Subsidiaries or
Affiliates) or a natural person or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrowers, the Administrative Agent and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to the proviso to the second sentence
of Section 10.1 and (2) directly affects such Participant.  Subject to paragraph
(c)(ii) of this Section, the Borrowers agree that each Participant shall be
entitled to the benefits of Sections 2.18, 2.19 and 2.20 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.7(b) as though it were a
Lender, provided such Participant shall be subject to Section 10.7(a) as though
it were a Lender.  Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrowers, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans, or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.  The obligations of Borrowers under the Loan Documents are
registered obligations and the right, title and interest of the Lenders and
their Participants in and to such obligations shall be transferable only upon
notation of such transfer in the Participant Register. This Section 10.6(c)(i)
shall be construed so that such obligations are at all times maintained in
“registered from” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related regulations (and any other relevant or successor
provisions of the Code or such regulations).

-94-

 

--------------------------------------------------------------------------------

 

(ii)Each Participant shall agree to be subject to the provisions of Section 2.22
as though it were a Lender.  A Participant shall not be entitled to receive any
greater payment under Section 2.18 or 2.19 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrowers’ prior written consent, which consent specifically refers to
this Section 10.6(c)(ii).  Any Participant that is not a U.S. Lender shall not
be entitled to the benefits of Section 2.19 unless such Participant complies
with Section 2.19(f).

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central bank having jurisdiction over such Lender, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.

(e)  The Borrowers, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f)  Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrowers or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b).  Each of Holdings, each Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

(g)  Disqualified Institutions.  (i) No assignment or participation shall be
made to any Person that was a Disqualified Institution as of the date (the
“Trade Date”) on which the assigning Lender entered into a binding agreement to
sell and assign or grant a participation in all or a portion of its rights and
obligations under this Agreement to such Person (unless the Operating
Partnership has consented to such assignment or participation in writing in its
sole and absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or
participation).  For the avoidance of doubt, with respect to any assignee or
Participant that becomes a Disqualified Institution after the applicable Trade
Date (including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Institution”), (x) such assignee or Participant shall not retroactively be
disqualified from becoming a Lender or Participant and (y) the execution by the
Operating Partnership of an Assignment and Assumption with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Institution. Any assignment or participation in violation of this
clause (g)(i) shall not be void, but the other provisions of this clause (g)
shall apply.

-95-

 

--------------------------------------------------------------------------------

 

(ii)If any assignment or participation is made to any Disqualified Institution
without the Borrowers’ prior written consent in violation of clause (i) above or
if any Person becomes a Disqualified Institution after the applicable Trade
Date, the Operating Partnership may, at the sole expense and effort of the
Borrowers, upon notice to the applicable Disqualified Institution and the
Administrative Agent, (A) terminate any Commitment of such Disqualified
Institution and repay all obligations of the Borrowers owing to such
Disqualified Institution in connection with such Commitment plus accrued
interest, accrued fees and all other amounts payable to it hereunder, (B) in the
case of outstanding Loans held by Disqualified Institutions, purchase or prepay
such Loans by paying the principal amount thereof plus accrued interest fees and
other amounts payable to it hereunder and/or (C) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 10.6), all of its interest, rights and
obligations under this Agreement to one or more Eligible Assignees at the
principal amount thereof plus accrued interest, accrued fees and all other
amounts payable to it hereunder.

(iii)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions to whom an assignment or participation is made in
violation of clause (i) above (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrowers,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) for purposes of any consent to any amendment, waiver or modification of, or
any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter.

(iv)The Administrative Agent shall have the right, and the Borrowers hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrowers and any updates thereto from
time to time (collectively, the “Disqualified Institution List”) on the
Electronic System, including that portion of the Electronic System that is
designated for “public side” Lenders and/or (B) provide the Disqualified
Institution List to each Lender requesting the same.

10.7  Adjustments; Set‑off.  (a)  Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender, if any
Lender (a “Benefitted Lender”) shall receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set‑off, pursuant to events or proceedings of
the nature referred to in Section 8(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

-96-

 

--------------------------------------------------------------------------------

 

(b)  In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to Holdings or the Borrowers,
any such notice being expressly waived by Holdings and the Borrowers to the
extent permitted by applicable law, upon any amount becoming due and payable by
Holdings or any Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of Holdings or any Borrower,
as the case may be.  Each Lender agrees promptly to notify the Borrowers and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

10.8  Counterparts; Integration; Effectiveness; Electronic Execution.  (a)This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 5.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

(b)  Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.  The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

10.9  Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

-97-

 

--------------------------------------------------------------------------------

 

10.10  Integration.  This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrowers, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

10.11  Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12  Submission To Jurisdiction; Waivers.  Each of Holdings and the Borrowers
hereby irrevocably and unconditionally:

(a)  submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County, Borough of
Manhattan, and of the United States District Court for the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  

(b)  consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c)  in the case of MPT Australia, irrevocably appoints the Operating
Partnership as its agent for service of process in relation to any action or
proceeding arising out of or relating to this Agreement, and the Operating
Partnership hereby irrevocably accepts such appointment;

(d)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or the
Borrowers, as the case may be at its address set forth in Section 10.2 or at
such other address of which the Administrative Agent shall have been notified
pursuant thereto;

(e)  agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(f)  waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

-98-

 

--------------------------------------------------------------------------------

 

10.13  Acknowledgements.  Each of Holdings and the Borrowers hereby acknowledges
that:

(a)  it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;

(b)  none of the Administrative Agent, the other Agents, the Arrangers or any
Lender has any fiduciary or advisory relationship with or duty to Holdings or
either Borrower arising out of or in connection with this Agreement or any of
the other Loan Documents, and the relationship between Administrative Agent, the
other Agents, the Arrangers and the Lenders, on one hand, and Holdings and the
Borrowers, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor;

(c)  no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrowers and the Lenders; and

(d)  each Agent, Lender and their Affiliates may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
affiliates.

10.14  Releases of Guarantees.  (a) Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 10.1) to take
any action requested by the Operating Partnership having the effect of releasing
any guarantee obligations (i) to the extent necessary to permit consummation of
any transaction not prohibited by any Loan Document or that has been consented
to in accordance with Section 10.1 or (ii) under the circumstances described in
paragraphs (b) and (c) below.

(b)  At such time as the Loans, obligations under Lender Swap Agreements due to
any Lender or its Affiliate by the Loan Parties and the other Obligations shall
have been paid in full and the Commitments have been terminated, the Guarantors
shall be released from their obligations under the Guarantee Agreement (other
than those expressly stated to survive such termination), all without delivery
of any instrument or performance of any act by any Person.

10.15  Confidentiality.  Each of the Administrative Agent and each Lender agrees
to keep confidential all Information (as defined below); provided that nothing
herein shall prevent the Administrative Agent or any Lender from disclosing any
such Information (a) to the Administrative Agent, any other Lender or any
affiliate thereof, (b) subject to an agreement to comply with the provisions of
this Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such
counterparty) (it being understood that the Disqualified Institution List may be
disclosed to any assignee or Participant, or prospective assignee or
Participant, in reliance on this clause (b) so long as such Person is not listed
on such Disqualified Institution List), (c) to its Affiliates and to its and its
Affiliates’ employees, directors, agents, attorneys, accountants and other
professional advisors or those of any of its affiliates in connection with their
rights and obligations hereunder and under the other Loan Documents, (d) upon
the request or demand of any Governmental Authority or any regulatory authority
(including any self-regulatory authority), (e) in response to any order of any
court or other Governmental Authority or as may otherwise be required pursuant
to any

-99-

 

--------------------------------------------------------------------------------

 

Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed or
becomes publicly available, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, or (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document.  For the purposes of this Section, “Information” means all information
received from the Loan Parties relating to the Loan Parties or their business,
other than any such information that is available to the Administrative Agent or
any Lender on a non-confidential basis prior to disclosure by the Loan Parties
and other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from a Loan Party after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such information as such
Person would accord to its own confidential information.

10.16  WAIVERS OF JURY TRIAL.  HOLDINGS, THE BORROWERS, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND FOR ANY COUNTERCLAIM THEREIN.  EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.17  USA PATRIOT Act.  Each Lender that is subject to the requirements of the
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Borrower and each other Loan Party, which information includes
the name and address of each Borrower and each other Loan Party and other
information that will allow such Lender to identify each Borrower and each other
Loan Party in accordance with the Patriot Act.

10.18  [Reserved] .

10.19  Headings.  Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

-100-

 

--------------------------------------------------------------------------------

 

10.20  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.

10.21  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)  the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)  the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document (provided, however, that the Operating Partnership shall
be entitled to transfer, assign or waive its right to receive any such shares or
other instruments to the extent necessary or prudent to preserve its status as a
REIT), to the extent permitted by applicable law; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

10.22  Australian Interest Withholding Tax.  

(a)  MPT Australia hereby confirms that no prospective Lender whose name was
disclosed to it before the Closing Date was known or suspected by it to be an
Offshore Associate of MPT Australia or an Associate of any other prospective
Lender.  MPT Australia will immediately advise the Administrative Agent and the
Lenders if any prospective Lender disclosed to it after the Closing Date is
known or suspected by it to be an Offshore Associate of MPT Australia or an
Associate of any other prospective Lender.

-101-

 

--------------------------------------------------------------------------------

 

(b)  BofA Securities, Inc., in its capacity as a joint lead arranger for the
Facility, represents and warrants to MPT Australia that prior to the Closing
Date: (i) it made invitations on behalf of MPT Australia to become a Lender
under this Agreement to at least ten Persons (“Offerees”); (ii) its relevant
officers who were involved on a day to day basis in syndicating the Facility
(the “Officers”) believe that each Offeree, as at the date the relevant
invitation was made to such Offeree, carried on the business of providing
finance or investing or dealing in securities in the course of operating in
financial markets; (iii) none of the Offerees are, to the knowledge of the
Officers, Associates of any of the other Offerees, for the purposes of section
128F(3A)(a) of the Income Tax Assessment Act 1936 (Cth) (Australia); and (iv) it
has not made offers to become a Lender under this Agreement to any Person whom
its Officers know to be Offshore Associates of MPT Australia.

(c)  Each Lender represents and warrants to the Loan Parties that, if it
received an invitation under paragraph (b) above, at the time it received the
invitation it was carrying on the business of providing finance, or investing or
dealing in securities, in the course of operating in financial markets.

(d)  BofA Securities, Inc. and each Lender will provide to the Loan Parties when
reasonably requested any factual information in its possession or which it is
reasonably able to provide to assist the Loan Parties to demonstrate (based upon
tax advice received by the Loan Parties) that section 128F of the Australian Tax
Act has been satisfied where to do so will not, in the reasonable opinion of
BofA Securities, Inc. or such Lender (as applicable), breach any law or
regulation or any duty of confidence.

(e)  If, for any reason, the requirements of section 128F of the Australian Tax
Act have not been satisfied in relation to interest payable on Loans (except to
an Offshore Associate of the Loan Parties), then on request by the
Administrative Agent, any Joint Lead Arranger or the Loan Parties, each party
shall co-operate and take steps reasonably requested with a view to satisfying
those requirements (a) where a Lender breaches paragraph (c) above, at the cost
of that Lender or (b) in all other cases, at the cost of the Loan Parties.

(f)  The parties agree that this Agreement is a “syndicated facility agreement”
for the purposes of section 128F(11)(a) of the Australian Tax Act.

-102-

 

--------------------------------------------------------------------------------

 

10.23  Acknowledgement Regarding Any Supported QFCs.  To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Agreement or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)  As used in this Section 10.23, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

-103-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

MEDICAL PROPERTIES TRUST, INC.

 

 

 

 

 

 

 

/s/ R. Steven Hamner

 

Name:

R. Steven Hamner

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

MPT OPERATING PARTNERSHIP, L.P.

By:  MEDICAL PROPERTIES TRUST, LLC, its general partner

 

 

 

 

By:By:  MEDICAL PROPERTIES TRUST, INC., its sole member

 

 

 

 

 

 

 

 

 

 

/s/ R. Steven Hamner

 

Name:  

R. Steven Hamner

 

Title:

Executive Vice President and

Chief Financial Officer

 

 

 

MPT AUSTRALIA REALTY TRUST

 

 

 

By: Evolution Trustees Limited (ABN 29-611-839-519), in its capacity as sole
trustee of MPT Australia Realty Trust under section 127 of the Australian
Corporations Act:

 

 

 

 

 

 

 

 

 

 

/s/ Rupert Smoker

 

Name:

Rupert Smoker

 

Title:

Director

 

 

 

 

 

 

 

/s/ Ben Norman

 

Name:

Ben Norman

 

Title:

[Company Secretary]

 

 

 

 

 

 

 

 

 

SYNDICATED FACILITY AGREEMENT

--------------------------------------------------------------------------------

 

 

Solely with respect to Section 10.22(a) and Section 10.22(b):

 

 

BOFA SECURITIES, INC.

 

 

 

 

 

 

 

/s/ Philip Bearden

 

Name:

Philip Bearden

 

Title:

Managing Director

 

 

 

SYNDICATED FACILITY AGREEMENT

--------------------------------------------------------------------------------

 

 

BANK, OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

/s/ Mary Lawrence

 

Name:

Mary Lawrence

 

Title:

AVP; Agency Management Officer

 

 

 

SYNDICATED FACILITY AGREEMENT

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

/s/ H. Hope Walker

 

Name:

H. Hope Walker

 

Title:

Senior Vice President

 

 

 

SYNDICATED FACILITY AGREEMENT

--------------------------------------------------------------------------------

 

 

CITIZENS BANK, N.A., as a Lender

 

 

 

 

 

 

 

/s/ Michelle Dawson

 

Name:

Michelle Dawson

 

Title:

Vice President

 

 

 

SYNDICATED FACILITY AGREEMENT

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

/s/ Jaime Gitler

 

Name:

Jaime Gitler

 

Title:

VP

 

 

 

SYNDICATED FACILITY AGREEMENT

--------------------------------------------------------------------------------

 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

 

/s/ John Cappellari

 

Name:

John Cappellari

 

Title:

Director

 

 

 

SYNDICATED FACILITY AGREEMENT

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

/s/ Andrea S. Chen

 

Name:

Andrea S. Chen

 

Title:

Managing Director

 

 

 

SYNDICATED FACILITY AGREEMENT

--------------------------------------------------------------------------------

 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

 

/s/ Craig Malloy

 

Name:

Craig Malloy

 

Title:

Director

 

 

 

SYNDICATED FACILITY AGREEMENT

--------------------------------------------------------------------------------

 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender

 

 

 

 

 

 

 

/s/ Karen Ramos

 

Name:

Karen Ramos

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

/s/ Gordon Yip

 

Name:

Gordon Yip

 

Title:

Director

 

 

 

SYNDICATED FACILITY AGREEMENT

--------------------------------------------------------------------------------

 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

 

 

/s/ Annie Carr

 

Name:

Annie Carr

 

Title:

Authorized Signatory

 

 

 

SYNDICATED FACILITY AGREEMENT

--------------------------------------------------------------------------------

 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

s/ Peter Trazzera

 

Name:

Peter Trazzera

 

Title:

Vice President

 

 

 

SYNDICATED FACILITY AGREEMENT

--------------------------------------------------------------------------------

 

 

MUFG BANK, LTD., as a Lender

 

 

 

 

 

 

 

/s/ Yao Wong

 

Name:

Yao Wong

 

Title:

Vice President

 

 

 

SYNDICATED FACILITY AGREEMENT

--------------------------------------------------------------------------------

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

/s/ Brian Gross

 

Name:

Brian Gross

 

Title:

Authorized Signatory

 

 

 

SYNDICATED FACILITY AGREEMENT

--------------------------------------------------------------------------------

 

 

COMPASS BANK, as a Lender

 

 

 

 

 

 

 

/s/ Keely W. McGee

 

Name:

Keely W. McGee

 

Title:

Senior Vice President

 

SYNDICATED FACILITY AGREEMENT